Exhibit 10.1

Execution Version

Targa Resources Partners LP

and

Targa Resources Partners Finance Corporation

$1,000,000,000

5.125% Senior Notes Due 2025

5.375% Senior Notes Due 2027

PURCHASE AGREEMENT

September 22, 2016

WELLS FARGO SECURITIES, LLC

As representative of the

several Initial Purchasers listed

in Schedule 1A and Schedule 1B hereto

c/o Wells Fargo Securities, LLC

375 Park Avenue

New York, New York 10152

Ladies and Gentlemen:

Targa Resources Partners LP, a limited partnership organized under the laws of
Delaware (the “Partnership”), along with Targa Resources Partners Finance
Corporation, a Delaware corporation (“Finance Co” and, together with the
Partnership, the “Issuers”), hereby confirm their agreement with (i) the several
Initial Purchasers listed in Schedule 1A hereto (the “2025 Initial Purchasers”)
and (ii) the several Initial Purchasers listed in Schedule 1B hereto (the “2027
Initial Purchasers” and, together with the 2025 Initial Purchasers, the “Initial
Purchasers”), in each case, for whom Wells Fargo Securities, LLC is acting as
representative (the “Representative”) as set forth below.

Targa Resources GP LLC, a Delaware limited liability company (the “General
Partner”), owns a 2% general partnership interest in the Partnership. The
Partnership’s direct or indirect majority-owned subsidiaries are listed in
Schedule 2 hereto and are referred to herein as the “Subsidiaries”; and the
Subsidiaries listed in Schedule 3 hereto are referred to herein as the
“Non-Guarantor Subsidiaries.”

Section 1.    The Securities. Subject to the terms and conditions herein
contained, the Issuers propose to issue and sell (i) to the 2025 Initial
Purchasers $500,000,000 aggregate principal amount of their 5.125% Senior Notes
due 2025 (the “2025 Notes”) and (ii) to



--------------------------------------------------------------------------------

the 2027 Initial Purchasers $500,000,000 aggregate principal amount of their
5.375% Senior Notes due 2027 (the “2027 Notes” and, together with the 2025
Notes, the “Notes”), which, in each case, will be unconditionally guaranteed on
a senior basis as to principal, premium, if any, and interest (the “Guarantees”)
by the Subsidiaries of the Partnership named in Schedule 4 hereto (each
individually, a “Guarantor” and collectively, the “Guarantors” and, together
with the entities named in Schedule 5 hereto, the “Material Subsidiaries”). The
Notes are to be issued under an indenture (the “Indenture”) to be dated as of
October 6, 2016, by and among the Issuers, the Guarantors and U.S. Bank National
Association, as Trustee (the “Trustee”).

The Notes will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Act”), in reliance
on exemptions therefrom.

In connection with the sale of the Notes, the Issuers have prepared a
preliminary offering memorandum dated September 22, 2016 (including any
documents incorporated therein by reference, the “Preliminary Memorandum”)
setting forth or including a description of the terms of the Notes, the terms of
the offering of the Notes, a description of the Partnership and any material
developments relating to the Partnership after the date of the most recent
historical financial statements included therein. As used herein, “Pricing
Disclosure Package” shall mean the Preliminary Memorandum, as supplemented or
amended by the written communications listed on Annex A hereto in the most
recent form that has been prepared and delivered by the Issuers to the Initial
Purchasers in connection with their solicitation of offers to purchase Notes
prior to the time when sales of the Notes were first made (the “Time of
Execution”). Promptly after the Time of Execution and in any event no later than
the second Business Day following the Time of Execution, the Issuers will
prepare and deliver to each Initial Purchaser a final offering memorandum
(including any documents incorporated therein by reference, the “Final
Memorandum”), which will consist of the Preliminary Memorandum with such changes
therein as are required to reflect the information contained in the amendments
or supplements listed on Annex A hereto. The Issuers hereby confirm that each of
the Issuers has authorized the use of the Pricing Disclosure Package, the Final
Memorandum and the Recorded Road Show (defined below) in connection with the
offer and sale of the Notes by the Initial Purchasers.

All references in this Agreement to financial statements and schedules and other
information which are “contained,” “included” or “stated” in the Offering
Memorandum (as defined below) (or other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information which are incorporated by reference in the Offering Memorandum; and
all references in this Agreement to amendments or supplements to the Offering
Memorandum shall be deemed to mean and include the filing of any document under
the Securities Exchange Act of 1934 (the “Exchange Act”) which is incorporated
by reference in the Offering Memorandum.

The Initial Purchasers and their direct and indirect transferees of each of the
2025 Notes and 2027 Notes will be entitled to the benefits of a Registration
Rights Agreement (the “Registration Rights Agreements”), pursuant to which the
Issuers and the Guarantors will agree, among other things, to file a
registration statement (the “Registration Statements”) with the Securities and
Exchange Commission (the “Commission”) registering the 2025 Notes or the 2027
Notes, as applicable, or the Exchange Notes (as defined in the Registration
Rights

 

2



--------------------------------------------------------------------------------

Agreements) under the Act, unless (i) the 2025 Notes or 2027 Notes, as
applicable, are freely transferable without volume restrictions by holders that
are not affiliates of the Issuers in accordance with Rule 144 (or any similar
provision then in effect), (ii) the 2025 Notes or the 2027 Notes, as applicable,
do not bear a restrictive legend and (iii) the 2025 Notes or the 2027 Notes, as
applicable, do not bear a restricted CUSIP number as of the 370th day after the
Closing Date.

Section 2.    Representations and Warranties. As of the Time of Execution and at
the Closing Date, the Issuers and the Guarantors jointly and severally represent
and warrant to and agree with each of the Initial Purchasers as follows
(references in this Section 2 to the “Offering Memorandum” are to (i) the
Pricing Disclosure Package in the case of representations and warranties made as
of the Time of Execution and (ii) both the Pricing Disclosure Package and the
Final Memorandum in the case of representations and warranties made at the
Closing Date):

(a)    The Preliminary Memorandum, on the date thereof, did not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. At the Time of Execution, the Pricing Disclosure
Package did not, and on the Closing Date, will not, and the Final Memorandum as
of its date and on the Closing Date will not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Issuers and the Guarantors
make no representation or warranty as to the information contained in or omitted
from the Pricing Disclosure Package and Final Memorandum, in reliance upon and
in conformity with information furnished in writing to the Partnership by or on
behalf of the Initial Purchasers through the Representative specifically for
inclusion therein. The Issuers and the Guarantors have not distributed or
referred to and will not distribute or refer to any written communications (as
defined in Rule 405 of the Act) that constitute an offer to sell or solicitation
of an offer to buy the Notes (each such communication by the Issuers and the
Guarantors or each of their agents and representatives (other than the Pricing
Disclosure Package and Final Memorandum) an “Issuer Written Communication”)
other than the Pricing Disclosure Package, the Final Memorandum and the recorded
electronic road show made available to investors (the “Recorded Road Show”). Any
information in an Issuer Written Communication that is not otherwise included in
the Pricing Disclosure Package and the Final Memorandum does not conflict with
the Pricing Disclosure Package or the Final Memorandum and, each Issuer Written
Communication, when taken together with the Pricing Disclosure Package does not
at the Time of Execution and when taken together with the Final Memorandum at
the Closing Date will not, contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(b)    Each of the Partnership, the General Partner and the Material
Subsidiaries has been duly organized or formed and is validly existing as a
limited partnership or limited liability company, as applicable, in good
standing under the laws of the jurisdiction set forth opposite its name in
Schedule 2 attached hereto, with full power and

 

3



--------------------------------------------------------------------------------

authority to own or lease its properties and to conduct its business, in each
case as described in the Offering Memorandum in all material respects. Each of
the Partnership, the General Partner and the Material Subsidiaries is duly
registered or qualified to do business as a foreign limited partnership or
limited liability company, as applicable, and is in good standing under the laws
of each jurisdiction which requires such registration or qualification, except
where the failure to be so registered or qualified would not reasonably be
expected to have a Material Adverse Effect. “Material Adverse Effect” shall mean
a material adverse effect on (i) the business or properties, earnings, condition
(financial or otherwise) or prospects, taken as a whole, of the Partnership and
its Subsidiaries, considered as one enterprise, whether or not in the ordinary
course of business, or (ii) the ability of each Issuer and each Guarantor to
perform its obligations under the Notes.

(c)    Finance Co has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.

(d)    The General Partner is the sole general partner of the Partnership with
an approximate 2.0% general partner interest in the Partnership, taking into
account the general partner interests which will be issued on or before a record
date, end of a month or end of a quarter pursuant to Section 5.2(c) of the
Partnership Agreement; such general partner interest has been duly and validly
authorized and issued in accordance with the agreement of limited partnership of
the Partnership (as the same has been amended or restated, the “Partnership
Agreement”); and the General Partner owns such general partner interest free and
clear of all liens, encumbrances, security interests, charges or other claims
(“Liens”) other than (i) those created by or arising under the Delaware Revised
Uniform Limited Partnership Act (the “Delaware LP Act”) or the Partnership
Agreement, (ii) restrictions on transferability and other Liens described in the
Offering Memorandum, (iii) those arising under that certain Second Amended and
Restated Credit Agreement, dated October 3, 2012, by and among the Partnership,
Bank of America, N.A., as administrative agent, collateral agent, swing line
lender and L/C issuer, and other lenders named therein (as amended by the First
Amendment, Waiver and Incremental Commitment Agreement, dated as of February 23,
2015, by and among the Partnership, Bank of America, N.A. and the other parties
signatory thereto, and as further supplemented, amended or restated and together
with the agreements, exhibits and attachments contemplated or included therein,
the “Partnership Credit Agreement”), or (iv) those arising under the Credit
Agreement, dated February 27, 2015, by and among Targa Resources Corp., Bank of
America, N.A. as administrative agent, collateral agent, swing line lender and
letter of credit issuer and each lender from time to time party thereto (the
“TRC Credit Agreement”).

(e)    All of the issued and outstanding equity interests of each Material
Subsidiary (i) have been duly authorized and validly issued (in accordance with
the limited partnership or limited liability company agreement (collectively,
the “Organizational Agreements”) or the certificate of limited partnership,
formation or conversion or other similar organizational document (in each case
as in effect on the date hereof and as the same has been amended or restated)
(collectively with the Organizational Agreements, the “Material Subsidiary
Organizational Documents”), as

 

4



--------------------------------------------------------------------------------

applicable, of such Material Subsidiary), are fully paid (except in the case of
an interest in a limited partnership or limited liability company, to the extent
required under the Organizational Documents of such Material Subsidiary) and
nonassessable (except as such nonassessability may be affected by Sections
17-607 and 17-804 of the Delaware LP Act or Sections 18-607 and 18-804 of the
Delaware Limited Liability Company Act (the “Delaware LLC Act”), as applicable),
other than equity interests that are not owned, directly or indirectly, by the
Partnership, and (ii) other than Cedar Bayou Fractionators, L.P., a Delaware
limited partnership (“CBF”), Targa Pipeline Mid-Continent WestOk LLC, a Delaware
limited liability company (“WestOk”) and Targa Pipeline Mid-Continent WestTex
LLC, a Delaware limited liability company (“WestTex”), are owned, directly or
indirectly, by the Partnership, free and clear of all Liens, other than those
arising under the Partnership Credit Agreement and the applicable Material
Subsidiary Organizational Documents. The Partnership owns, directly or
indirectly, (A) an 88.24% interest in CBF, (B) all of the outstanding Class B
Units in WestOk and (C) all of the outstanding Class B Units in WestTex, in each
case free and clear of all Liens except those arising under the Partnership
Credit Agreement and the applicable Organizational Documents. The Subsidiaries
other than the Material Subsidiaries did not, individually or in the aggregate,
account for (x) more than 10% of the total assets of the Subsidiaries, taken as
a whole, as of June 30, 2016 or (y) more than 10% of the net income of the
Partnership and the Subsidiaries, taken as a whole, for the six months ended
June 30, 2016.

(f)    The authorized, issued and outstanding equity interests of the
Partnership are as set forth in the Offering Memorandum as of the dates
specified therein. All of the issued equity interests of the Partnership and all
of the issued shares of capital stock of Finance Co have been duly authorized
and validly issued and are fully paid (to the extent required in the Partnership
Agreement with respect to the Partnership) and nonassessable (except as such
nonassessability may be affected by Sections 17-607 and 17-804 of the Delaware
LP Act with respect to the Partnership); and none of the outstanding equity
interests of the Partnership and none of the outstanding shares of capital stock
of Finance Co were issued in violation of the preemptive or other similar rights
of any security holder of the Partnership or Finance Co, respectively.

(g)    Except as otherwise disclosed in the Offering Memorandum and except with
respect to the incentive distribution rights held by the General Partner, there
are no outstanding (i) securities or obligations of the Partnership convertible
into or exchangeable for any equity interests of the Partnership, (ii) warrants,
rights or options to subscribe for or purchase from the Partnership any such
equity interests or any such convertible or exchangeable securities or
obligations or (iii) obligations of the Partnership to issue any such equity
interests, any such convertible or exchangeable securities or obligations, or
any such warrants, rights or options.

(h)    Each of the Issuers and each Guarantor has all requisite corporate,
partnership or limited liability company power and authority to execute, deliver
and perform each of its obligations under the Notes, the Exchange Notes and the
Private Exchange Notes (as defined in the Registration Rights Agreements). The
Notes, the Exchange Notes and the Private Exchange Notes have each been duly
authorized by the

 

5



--------------------------------------------------------------------------------

Issuers and, when executed by each of the Issuers and authenticated by the
Trustee in accordance with the provisions of the Indenture and, in the case of
the Notes, when delivered to and paid for by the Initial Purchasers in
accordance with the terms of this Agreement, and, in the case of any Exchange
Notes or Private Exchange Notes, when issued in exchange for the Notes as
provided in the Registration Rights Agreements, will constitute valid and
legally binding obligations of each of the Issuers, entitled to the benefits of
the Indenture, and enforceable against each of the Issuers in accordance with
their terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally, and (ii) general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought (collectively, the “Enforceability Exceptions”). The
Guarantees have been duly authorized and, upon the due issuance and delivery of
the related Notes and the due endorsement of the notations of Guarantee thereon,
will constitute valid and legally binding obligations of each Guarantor,
enforceable against each Guarantor in accordance with their terms, except that
the enforcement thereof may be subject to the Enforceability Exceptions, and
will be entitled to the benefits of the Indenture.

(i)    Each of the Issuers and each Guarantor has all requisite corporate,
partnership or limited liability company power and authority to execute, deliver
and perform each of its obligations under the Indenture. The Indenture meets the
requirements for qualification under the Trust Indenture Act of 1939, as amended
(the “TIA”). The Indenture has been duly authorized by each of the Issuers and
Guarantors and, when executed and delivered by each of the Issuers and each
Guarantor (assuming the due authorization, execution and delivery by the
Trustee), will constitute a valid and legally binding agreement of each of the
Issuers and each Guarantor, enforceable against each of the Issuers and each
Guarantor in accordance with its terms, except that the enforcement thereof may
be subject to the Enforceability Exceptions.

(j)    Each of the Issuers and each Guarantor has all requisite corporate,
partnership or limited liability company power and authority to execute, deliver
and perform each of its obligations under the Registration Rights
Agreements. The Registration Rights Agreements have been duly authorized by the
Issuers and the Guarantors and, when executed and delivered by each of the
Issuers and each Guarantor (assuming the due authorization, execution and
delivery by the Initial Purchasers), will constitute valid and legally binding
agreements of each of the Issuers and each Guarantor, enforceable against each
of the Issuers and each Guarantor in accordance with their terms, except that
(A) the enforcement thereof may be subject to the Enforceability Exceptions and
(B) any rights to indemnity or contribution thereunder may be limited by federal
and state securities laws and public policy considerations.

(k)    Each of the Issuers and each Guarantor has all requisite corporate,
partnership or limited liability company power and authority to execute, deliver
and perform each of its obligations under this Agreement and to consummate the
transactions contemplated hereby. This Agreement and the consummation by each of
the Issuers and each Guarantor of the transactions contemplated hereby have been
duly authorized by each of the Issuers and each Guarantor. This Agreement has
been duly executed and delivered by each of the Issuers and each Guarantor.

 

6



--------------------------------------------------------------------------------

(l)    No permit, consent, approval, authorization, order, registration, filing
or qualification (“Permits”) of or with any court or governmental agency or body
having jurisdiction over any of the Issuers or any Material Subsidiary or any of
their respective properties or assets is required in connection with the
issuance and sale by the Issuers of the Notes to the Initial Purchasers or the
consummation by the Issuers of the other transactions contemplated hereby,
except (i) such Permits as may be required under the Act, the Exchange Act and
state securities or “Blue Sky” laws of any jurisdiction, (ii) such Permits as
have been obtained or will be obtained prior to the Closing Date, (iii) such
Permits that, if not obtained, could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (iv) such Permits
as are disclosed in the Offering Memorandum.

(m)    Neither of the Issuers nor any Material Subsidiary is in (i) violation of
its Organizational Documents, (ii) violation of any statute, law, rule or
regulation, or any judgment, order, injunction or decree of any court,
governmental agency or body or arbitrator having jurisdiction over any of the
Issuers or Material Subsidiaries or any of their respective properties or assets
or (iii) breach, default (or an event which, with notice or lapse of time or
both, would constitute such an event) or violation in the performance of any
obligation, agreement or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound, which in the case of
either clause (ii) or (iii) would, if continued, have a Material Adverse Effect.

(n)    None of (i) the execution, delivery and performance by either of the
Issuers or any Guarantor of this Agreement, the Indenture and the Registration
Rights Agreements or (ii) the consummation by either of the Issuers or any
Guarantor of the transactions contemplated hereby (including, without
limitation, the issuance and sale of the Notes to the Initial Purchasers) (A)
conflicts or will conflict with or constitutes or will constitute a violation of
the Organizational Documents of either of the Issuers or any Guarantor,
(B) conflicts or will conflict with or constitutes or will constitute a breach
or violation of, or a default (or an event that, with notice or lapse of time or
both, would constitute such a default) under any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which either of
the Issuers or any Guarantor is a party or by which any of them or any of their
respective properties may be bound, or (C) (assuming compliance with all
applicable state securities or “Blue Sky” laws and assuming the accuracy of the
representations and warranties of the Initial Purchasers in Section 8 hereof)
violates or will violate any statute, judgment, decree, order, rule or
regulation applicable to either of the Issuers or any Guarantor or any of their
respective properties or assets, except, with respect to clauses (B) and (C)
only, for any such conflict, breach or violation that would not, individually or
in the aggregate, have a Material Adverse Effect or materially impair the
ability of the Issuers or the Guarantors, as applicable, to consummate the
transactions contemplated by this Agreement.

 

7



--------------------------------------------------------------------------------

(o)    The Partnership Agreement has been duly authorized, executed and
delivered by the General Partner, and is a valid and legally binding agreement
of the General Partner, enforceable against the General Partner in accordance
with its terms; provided, that, with respect to the Partnership Agreement, the
enforceability thereof may be limited by the Enforceability Exceptions;
provided, further, that the indemnity, contribution and exoneration provisions
contained in any of such agreements may be limited by applicable laws and public
policy.

(p)    The Organizational Agreements of the Material Subsidiaries, as
applicable, have been duly authorized, executed and delivered by the parties
thereto, and are valid and legally binding agreements of such parties,
enforceable against such parties in accordance with their terms; provided, that,
with respect to such agreements, the enforceability thereof may be limited by
the Enforceability Exceptions; provided, further; that the indemnity,
contribution and exoneration provisions contained in any of such agreements may
be limited by applicable laws and public policy.

(q)    The historical consolidated financial statements of the Partnership and
its Subsidiaries included in the Offering Memorandum present fairly in all
material respects the financial position, results of operations and cash flows
of the Partnership and its consolidated Subsidiaries purported to be shown
thereby on the basis stated therein at the respective dates or for the
respective periods to which they apply, and have been prepared in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved, except to the extent disclosed therein. The summary and
selected financial, statistical and operating information in the Offering
Memorandum is accurately presented in all material respects and prepared on a
basis consistent with the audited and unaudited historical consolidated
financial statements, as applicable, from which it has been
derived. PricewaterhouseCoopers LLP (the “Independent Accountants”), which has
certified certain financial statements of the Partnership and its Subsidiaries
and delivered its report with respect to the audited consolidated financial
statements incorporated by reference in the Offering Memorandum, is an
independent public accounting firm within the meaning of the Act and the rules
and regulations promulgated thereunder. The interactive data in eXtensbile
Business Reporting Language included or incorporated by reference in the Pricing
Disclosure Package and the Final Memorandum fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto in all material respects.

(r)    Except as set forth or contemplated in the Offering Memorandum, there is
(i) no action, suit or proceeding before or by any court, arbitrator or
governmental agency, body or official, domestic or foreign, now pending or, to
the knowledge of the Partnership, threatened, to which any of the Issuers or
Material Subsidiaries is or may be a party or to which the business or property
of any of the Issuers or Material Subsidiaries is or may be subject, (ii) to the
knowledge of the Partnership, no statute, rule, regulation or order that has
been enacted, adopted or issued by any governmental agency and (iii) no
injunction, restraining order or order of any nature issued by a federal or
state court or foreign court of competent jurisdiction to which any of the
Issuers or Material Subsidiaries is or may be subject, that, in the case of
clauses (i), (ii) and (iii) above, is

 

8



--------------------------------------------------------------------------------

reasonably expected to (A) individually or in the aggregate have a Material
Adverse Effect, (B) prevent the consummation of the issuance or sale of the
Notes to be sold hereunder, or (C) draw into question the validity of this
Agreement.

(s)    Each of the Issuers and the Material Subsidiaries possesses such permits,
licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies necessary to conduct their respective
businesses, except where the failure so to possess would not, individually or in
the aggregate, result in a Material Adverse Effect; each of the Issuers and each
Material Subsidiary is in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not,
individually or in the aggregate, result in a Material Adverse Effect; all of
the Governmental Licenses are valid and in full force and effect, except when
the invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, individually or in the
aggregate, result in a Material Adverse Effect; and except as described in the
Offering Memorandum, neither of the Issuers and no Material Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses which, individually or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Effect.

(t)    Since the date of the most recent financial statements appearing in the
Offering Memorandum and except as set forth or contemplated in the Offering
Memorandum, (i) none of the Issuers or the Material Subsidiaries has incurred
any liabilities or obligations, direct or contingent, or entered into or agreed
to enter into any transactions or contracts (written or oral) not in the
ordinary course of business, which liabilities, obligations, transactions or
contracts would, individually or in the aggregate, be material to the general
affairs, management, business, condition (financial or otherwise), prospects or
results of operations of the Partnership and its Subsidiaries, taken as a whole
and (ii) the Partnership has not purchased any of its outstanding equity
interests, nor declared, paid or otherwise made any distribution of any kind on
its equity interests (other than (A) the Partnership’s quarterly distributions,
(B) with respect to any of the Subsidiaries, the purchase of, or dividend or
distribution on, capital stock or equity interests owned by the Partnership and
(C) distribution equivalent rights on any of the Partnership’s equity-based
awards).

(u)    Except as set forth or contemplated in the Offering Memorandum, each of
the Issuers and the Material Subsidiaries has filed all foreign, federal, state
and local tax returns that are required to be filed or has requested extensions
thereof, except in any case in which the failure so to file, individually or in
the aggregate, would not have a Material Adverse Effect, and has paid all taxes
required to be paid by it and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such tax, assessment, fine or penalty that is currently being contested
in good faith or as, individually or in the aggregate, would not have a Material
Adverse Effect.

 

9



--------------------------------------------------------------------------------

(v)    Immediately after the consummation of the transactions contemplated by
this Agreement, the fair value and present fair saleable value of the assets of
each of the Issuers and the Material Subsidiaries (each on a consolidated basis)
will exceed the sum of its stated liabilities and identified contingent
liabilities. Each of the Issuers and the Guarantors is not now nor, after giving
effect to the issuance of the Notes and the execution, delivery and performance
of this Agreement, the Registration Rights Agreements and the Indenture and the
consummation of the transactions contemplated thereby or described in the
Offering Memorandum, will be (i) insolvent, (ii) left with unreasonably small
capital with which to engage in its anticipated business or (iii) incurring
debts or other obligations beyond its ability to pay such debts or obligations
as they become due.

(w)    Any statistical and market-related data included in the Offering
Memorandum are based on or derived from sources that each of the Issuers and the
Guarantors believe to be reliable and accurate, and the Issuers have obtained
the written consent to the use of such data from such sources to the extent
required.

(x)    Each of the Issuers and the Material Subsidiaries has good and marketable
title to all real property and good title to all personal property described in
the Offering Memorandum as being owned by it free and clear of all Liens, except
(i) as described, and subject to limitations contained, in the Offering
Memorandum, (ii) Liens that arise under the Partnership Credit Agreement or the
TRC Credit Agreement or (iii) to the extent the failure to have such title or
the existence of such Liens would not, individually or in the aggregate, have a
Material Adverse Effect; provided that, with respect to any real property and
buildings held under lease by the Partnership and the Material Subsidiaries,
such real property and buildings are held under valid and subsisting and
enforceable leases with such exceptions as do not materially interfere with the
use of the properties of the Partnership and the Material Subsidiaries taken as
a whole as they have been used in the past as described in the Offering
Memorandum and are proposed to be used in the future as described in the
Offering Memorandum, except to the extent the failure to hold such valid and
subsisting and enforceable leases would not, individually or in the aggregate,
have a Material Adverse Effect.

(y)    The Partnership and the Material Subsidiaries have such easements or
rights-of-way (collectively, “rights-of-way”) as are necessary to conduct their
business in the manner described, and subject to the limitations contained, in
the Offering Memorandum, except for (i) qualifications, reservations and
encumbrances that would not have, individually or in the aggregate, a Material
Adverse Effect, (ii) such rights-of-way that, if not obtained, would not have,
individually or in the aggregate, a Material Adverse Effect and (iii)
rights-of-way held by affiliates of the Partnership as nominee for the benefit
of the Partnership and the Material Subsidiaries.

(z)    Except for such exceptions that would not reasonably be expected to
result in a Material Adverse Effect, (i) each of the Issuers and each Material
Subsidiary owns or possesses, or can acquire or use on reasonable terms,
adequate patents, patents rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures),

 

10



--------------------------------------------------------------------------------

trademarks, service marks, trade names or other intellectual property
(collectively, “Intellectual Property”) necessary to carry out their respective
businesses now or proposed to be operated by them as described in the Offering
Memorandum, and (ii) each of the Issuers and each Material Subsidiary has not
received any notice and is not otherwise aware of any infringement of or
conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances that would render any Intellectual
Property invalid or inadequate to protect any of its interest therein.

(aa)    There are no legal or governmental proceedings pending or, to the
knowledge of the Partnership, threatened or contemplated, against either of the
Issuers or the Material Subsidiaries or any of their respective properties or
assets that would be required to be described in a prospectus pursuant to the
Act that are not described in the Offering Memorandum, nor are there any
agreements, contracts, indentures, leases or other instruments that would be
required to be described in a prospectus pursuant to the Act that are not
described in the Offering Memorandum. Except as set forth or contemplated in the
Offering Memorandum, to the knowledge of the Partnership, no legal or
governmental proceedings are pending or threatened to which either of the
Issuers or any of the Material Subsidiaries is a party or to which the property
or assets of the Issuers or any Material Subsidiary is subject that, if
determined adversely to the Issuers or the Material Subsidiaries, could be
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.

(bb)    The Partnership is in compliance in all material respects with all
applicable provisions of the Sarbanes Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes Oxley Act”).

(cc)    Except as disclosed in the Offering Memorandum and as would not,
individually or in the aggregate, result in a Material Adverse Effect: (i) the
Partnership and the Material Subsidiaries are and, during the relevant time
periods specified in all applicable statutes of limitation, have been in
compliance with applicable Environmental Laws (as defined below); (ii) the
Partnership and the Material Subsidiaries have obtained and are in compliance
with all Environmental Permits (as defined below) required of them under
applicable Environmental Laws to conduct the Partnership’s business as presently
conducted; (iii) none of the Partnership or the Material Subsidiaries has
received any written notice of an action, suit, demand, claim, hearing, notice
of violation or investigation, or proceeding, which matter remains unresolved
and alleges liability of the Partnership or any Material Subsidiary under, or
violation by the Partnership or any Material Subsidiary of, any Environmental
Law, and to the knowledge of the Partnership, no facts, circumstances or
conditions exist that would reasonably be expected to result in the receipt of
such notice; and (iv) to the knowledge of the Partnership, there are no releases
of Hazardous Materials (as defined below) that would reasonably be expected to
give rise to liabilities or obligations under any Environmental Law.

For purposes of this Agreement: (i) “Environmental Law” means all federal, state
and local laws, rules (including but not limited to rules of common law),
regulations, ordinances, orders, decrees and other legally-enforceable
requirements of any governmental entity relating to pollution, protection of
human health (to the extent

 

11



--------------------------------------------------------------------------------

relating to exposure to Hazardous Materials) or the Environment, including those
relating to the generation, storage, treatment, disposal, transport or release
of Hazardous Materials; (ii) “Hazardous Materials” means any pollutant or
contaminant, chemical, material, waste or substance in any form regulated under
any applicable Environmental Law including, but not limited to
any: (A) “hazardous substance” as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended; (B) “hazardous
waste” as defined in the Resource Conservation and Recovery Act, as amended;
(C) petroleum or petroleum product, natural gas, natural gas liquids, or crude
oil or any fraction thereof; (D) polychlorinated biphenyls; and (E) naturally
occurring radioactive materials; (iii) “Environmental Permits” means any permit,
authorization, license, variance, and approvals required under applicable
Environmental Law; and (iv) “Environment” means ambient air, indoor air, surface
water, groundwater, drinking water, land surface and subsurface strata, and
natural resources such as wetlands, flora and fauna.

(dd)    There is no strike, labor dispute, slowdown or work stoppage with the
employees of the Issuers or the Material Subsidiaries that is pending or, to the
knowledge of the Partnership, threatened that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(ee)    Except as disclosed in the Offering Memorandum, no proceedings for the
merger, consolidation, liquidation or dissolution of either of the Issuers or
the Material Subsidiaries or the sale of all or a material part of the assets of
either of the Issuers or the Material Subsidiaries or any material acquisition
by either of the Issuers or any Material Subsidiary are pending that would be
required by the Act to be disclosed in a prospectus included in a Registration
Statement on Form S-1 under the Act.

(ff)    (i) The Issuers and the Material Subsidiaries have not sustained, since
the date of the latest audited financial statements included in the Offering
Memorandum (exclusive of any amendment or supplement thereto), any material loss
or interference with its business or properties from fire, explosion, flood,
accident or other calamity, whether or not covered by insurance, or from any
labor dispute or court or governmental action, order or decree (whether domestic
or foreign) otherwise than as set forth in the Offering Memorandum (exclusive of
any amendment or supplement thereto) and (ii) since such date, there has not
occurred any change or development, in each case, that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(gg)    Each of the Issuers and the Material Subsidiaries carries or is entitled
to the benefits of insurance relating to their assets, with financially sound
and reputable insurers, in such amounts and covering such risks as is
commercially reasonable, and all such insurance is in full force and
effect. Each of the Issuers and the Material Subsidiaries has no reason to
believe that it will not be able (i) to renew their existing insurance coverage
relating to their respective assets as and when such policies expire or (ii) to
obtain comparable coverage relating to their respective assets from similar
institutions as may be necessary or appropriate to conduct such business as now
conducted and at a cost that would not reasonably be expected to have a Material
Adverse Effect.

 

12



--------------------------------------------------------------------------------

(hh)    Except (i) as disclosed in the Offering Memorandum and (ii) in regard to
regulation by the Federal Energy Regulation Commission to which Targa Pipeline
Partners LP is subject, neither of the Issuers nor any Material Subsidiary is
subject to rate regulation under federal law.

(ii)    Except as would not, individually or in the aggregate, have a Material
Adverse Effect, each of the Issuers and each Material Subsidiary is in
compliance with its obligations under all presently applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”); with respect to
each “plan” (as defined in Section 3(3) of ERISA) in which any current or former
employees of the Partnership or of any trade or business that, together with the
Partnership, is or has been treated, within the six years preceding such date,
as a single employer under Section 4001(b)(1) of ERISA or Section 414 of the
Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”), are or have been eligible to
participate, no “reportable event” (as defined in ERISA) has occurred with
respect to any such plan that is a “pension plan” (as defined in ERISA,
hereinafter, a “Pension Plan”) for which any of the Issuers or a Material
Subsidiary would have any liability, excluding any reportable event for which a
waiver could apply; none of the Issuers or Material Subsidiaries expects to
incur liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any Pension Plan or (ii) Sections 430 or 4971 of the Code with
respect to any Pension Plan.

(jj)    Except as disclosed in the Offering Memorandum, the Partnership and the
Material Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as disclosed in the Offering Memorandum, the Partnership’s
and the Material Subsidiaries’ internal controls over financial reporting are
effective and none of the Partnership and the Material Subsidiaries is aware of
any material weakness in their internal control over financial reporting.

(kk)    Except as disclosed in the Offering Memorandum (i) the Partnership has
established and maintains disclosure controls and procedures (to the extent
required by and as such term is defined in Rule 13a-15 under the Exchange Act),
(ii) such disclosure controls and procedures are designed to ensure that the
information required to be disclosed by the Partnership in the reports filed or
to be filed or submitted under the Exchange Act, as applicable, is accumulated
and communicated to management of the General Partner, including its principal
executive officers and principal financial officers,

 

13



--------------------------------------------------------------------------------

as appropriate, to allow timely decisions regarding required disclosure to be
made and (iii) such disclosure controls and procedures are effective in all
material respects to perform the functions for which they were established to
the extent required by Rule 13a-15 of the Exchange Act.

(ll)    Neither of the Issuers nor any Guarantor is an “investment company” or
“promoter” or “principal underwriter” for an “investment company,” as such terms
are defined in the Investment Company Act of 1940, as amended (the “Investment
Company Act”), and the rules and regulations thereunder.

(mm)    The descriptions of the Notes, the Indenture and the Registration Rights
Agreements contained in the Offering Memorandum are accurate in all material
respects.

(nn)    No holder of securities of either of the Issuers or the Material
Subsidiaries will be entitled to have such securities registered under the
registration statements that may be required to be filed by the Issuers pursuant
to the Registration Rights Agreements other than as expressly permitted thereby.

(oo)    None of the Issuers, any Material Subsidiary or, to the knowledge of the
Issuers, any of their respective Affiliates (as defined in Rule 501(b) of
Regulation D under the Act) has directly, or through any agent, (i) sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any “security” (as defined in the Act) that is or could be integrated with the
sale of the Notes in a manner that would require the registration under the Act
of the Notes or (ii) engaged in any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Act) in
connection with the offering of the Notes or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Act. Assuming the accuracy
of the representations and warranties of the Initial Purchasers in Section 8
hereof, it is not necessary in connection with the offer, sale and delivery of
the Notes to the Initial Purchasers or the endorsement of the Guarantees by the
Guarantors in the manner contemplated by this Agreement to register any of the
Notes under the Act or to qualify the Indenture under the TIA.

(pp)    No securities of either of the Issuers or the Guarantors are of the same
class (within the meaning of Rule 144A under the Act) as the Notes and listed on
a national securities exchange registered under Section 6 of the Exchange Act,
or quoted in a U.S. automated inter-dealer quotation system.

(qq)    None of the Issuers or the Material Subsidiaries has taken, nor will any
of them take, directly or indirectly, any action designed to, or that would
constitute or that might be reasonably expected to result in, stabilization or
manipulation of the price of the Notes.

(rr)    None of the Issuers, the Material Subsidiaries or, to the knowledge of
the Issuers, any of their respective Affiliates or any person acting on its or
their behalf (other than the Initial Purchasers) has engaged in any directed
selling efforts (as that term is defined in Regulation S under the Act
(“Regulation S”)) with respect to the Notes; the

 

14



--------------------------------------------------------------------------------

Issuers, the Material Subsidiaries and, to the knowledge of the Issuers, their
respective Affiliates and any person acting on its or their behalf (other than
the Initial Purchasers) have complied with the offering restrictions requirement
of Regulation S.

(ss)    There are no stamp or other issuance or transfer taxes or duties or
other similar fees or charges required to be paid in the United States in
connection with the execution and delivery of this Agreement or the issuance or
sale by the Issuers of the Notes.

(tt)    None of the Issuers, the Subsidiaries or, to the knowledge of the
Issuers, any director, officer, agent, employee or Affiliate of the Issuers or
any of the Subsidiaries (in their capacity as directors, officers, agents or
employees) is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Issuers, the
Subsidiaries and, to the knowledge of the Issuers, their affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

(uu)    The operations of the Issuers and the Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the USA
PATRIOT Act, the rules and regulations thereunder, and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Issuers or any of the Subsidiaries with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Issuers, threatened.

(vv)    No Material Subsidiary is currently prohibited, directly or indirectly,
from paying any distributions to the Partnership, from making any other
distribution on such Subsidiary’s equity interests, from repaying to the
Partnership any loans or advances to such Subsidiary from the Partnership or
from transferring any of such Subsidiary’s property or assets to the Partnership
or any other Subsidiary of the Partnership, except (i) as described in or
contemplated by the Offering Memorandum, (ii) arising under the Partnership
Credit Agreement, (iii) such prohibitions mandated by the laws of each such
Subsidiary’s state of formation and the terms of any such Subsidiary’s governing
instruments or (iv) where such prohibition would not reasonably be expected to
have a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(ww)    None of the Issuers, the Subsidiaries or, to the knowledge of the
Issuers, any director, officer, agent, employee or Affiliate of the Issuers or
any of the Subsidiaries (in their capacity as directors, officers, agents or
employees) is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”) nor is
either Issuer or the Subsidiaries located, organized or resident in a country or
territory that is the subject or target of U.S. sanctions; and the Issuers will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other person or entity, for the purpose of financing or facilitating
the activities of any person currently subject to any U.S. sanctions
administered by OFAC or in any sanctioned country.

Any certificate signed by any officer of the Issuers or the Guarantors and
delivered to any Initial Purchaser or to counsel for the Initial Purchasers in
connection with the offering of the Notes shall be deemed a representation and
warranty by each of the Issuers or each Guarantor to the Initial Purchasers as
to the matters covered thereby.

Section 3.    Purchase, Sale and Delivery of the Notes. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Issuers agree (i) to
issue and sell to the 2025 Initial Purchasers, and the 2025 Initial Purchasers,
acting severally and not jointly, agree to purchase the 2025 Notes in the
respective amounts set forth on Schedule 1A hereto from the Issuers at 99.25% of
their principal amount and (ii) to issue and sell to the 2027 Initial
Purchasers, and the 2027 Initial Purchasers, acting severally and not jointly,
agree to purchase the 2027 Notes in the respective amounts set forth on Schedule
1B hereto from the Issuers at 99.25% of their principal amount. One or more
certificates in global form for each of the 2025 Notes and the 2027 Notes that
the applicable Initial Purchasers have agreed to purchase hereunder, each in
such principal amount as the Initial Purchasers request upon notice to the
Issuers at least 36 hours prior to the Closing Date, shall be delivered by or on
behalf of the Issuers to the Trustee, as custodian for The Depository Trust
Company (“DTC”), and each series of the Notes in book-entry form shall be
delivered to the applicable Initial Purchasers through the facilities of DTC,
against payment by or on behalf of such Initial Purchasers of the purchase price
therefor by wire transfer (same day funds), to such account or accounts as the
Partnership shall specify prior to the Closing Date, or by such means as the
parties hereto shall agree prior to the Closing Date. Such delivery of the
certificates and payment for the Notes shall be made at the offices of Vinson &
Elkins L.L.P., 1001 Fannin Street, Suite 2500, Houston, Texas at 9:00 A.M.
Houston time, on October 6, 2016, or at such other place, time or date as the
Initial Purchasers, on the one hand, and the Issuers, on the other hand, may
agree upon, such time and date of delivery against payment being herein referred
to as the “Closing Date.”

Section 4.    Offering by the Initial Purchasers. The 2025 Initial Purchasers
and the 2027 Initial Purchasers, as applicable, propose to make an offering of
the 2025 Notes and the 2027 Notes, as applicable, at the prices and upon the
terms set forth in the Pricing Disclosure Package and the Final Memorandum as
soon as practicable after this Agreement is entered into and as in the judgment
of the Initial Purchasers is advisable.

 

16



--------------------------------------------------------------------------------

Section 5.    Covenants of the Issuers and the Guarantors. Each Issuer and each
Guarantor covenants and agrees with each of the Initial Purchasers as follows:

(a)    Until the later of (i) the completion of the distribution of the Notes by
the Initial Purchasers and (ii) the Closing Date, the Issuers will not amend or
supplement the Pricing Disclosure Package or the Final Memorandum or otherwise
distribute or refer to any Issuer Written Communication (other than the Recorded
Road Show) unless the Initial Purchasers shall previously have been advised and
furnished a copy for a reasonable period of time prior to the proposed amendment
or supplement. The Issuers will promptly, upon the reasonable request of the
Initial Purchasers or counsel for the Initial Purchasers, make any amendments or
supplements to the Pricing Disclosure Package and the Final Memorandum that may
be necessary or advisable in connection with the resale of the Notes by the
Initial Purchasers.

(b)    The Issuers will cooperate with the Initial Purchasers in arranging for
the qualification of the Notes for offering and sale under the securities or
“Blue Sky” laws of such jurisdictions as the Initial Purchasers may designate
and will continue such qualifications in effect for as long as may be necessary
to complete the resale of the Notes; provided, however, that in connection
therewith, the Issuers shall not be required to qualify as a foreign limited
partnership or corporation or to execute a general consent to service of process
in any jurisdiction or subject itself to taxation in any such jurisdiction where
it is not then so subject.

(c)    (1) If, at any time prior to the completion of the sale by the Initial
Purchasers of the Notes, any event occurs or information becomes known as a
result of which the Final Memorandum as then amended or supplemented would
include any untrue statement of a material fact, or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or if for any other reason it is
necessary at any time to amend or supplement the Final Memorandum to comply with
applicable law, the Issuers will promptly notify the Initial Purchasers thereof
and will prepare, at the expense of the Partnership, an amendment or supplement
to the Final Memorandum that corrects such statement or omission or effects such
compliance and (2) if at any time prior to the Closing Date (i) any event shall
occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or any Issuer Written Communication would
conflict with the Pricing Disclosure Package as then amended or supplemented, or
(ii) it is necessary to amend or supplement any of the Pricing Disclosure
Package so that any of the Pricing Disclosure Package or any Issuer Written
Communication will comply with law, the Issuers will immediately notify the
Initial Purchasers thereof and forthwith prepare and, subject to paragraph (a)
above, furnish to the Initial Purchasers such amendments or supplements to any
of the Pricing Disclosure Package or any Issuer Written Communication (it being
understood that any such amendments or supplements may take the form of an
amended or supplemented Final Memorandum) as may be necessary so that the
statements in any of the Pricing Disclosure Package as so amended or
supplemented will not, in light of the

 

17



--------------------------------------------------------------------------------

circumstances under which they were made, be misleading or so that any Issuer
Written Communication will not conflict with the Pricing Disclosure Package or
so that the Pricing Disclosure Package or any Issuer Written Communication as so
amended or supplemented will comply with law.

(d)    The Issuers will, without charge, provide to the Initial Purchasers and
to counsel for the Initial Purchasers as many copies of the Pricing Disclosure
Package, any Issuer Written Communication and the Final Memorandum or any
amendment or supplement thereto as the Initial Purchasers may reasonably
request.

(e)    The Partnership will apply the net proceeds from the sale of the Notes as
set forth under “Use of Proceeds” in the Pricing Disclosure Package and the
Final Memorandum.

(f)    Prior to the Closing Date, the Issuers will furnish to the Initial
Purchasers, as soon as they have been prepared, a copy of any unaudited interim
financial statements of the Issuers for any period subsequent to the period
covered by the most recent financial statements appearing in the Pricing
Disclosure Package and the Final Memorandum; provided, however, that the Issuers
do not need to furnish such financial statements to the Initial Purchasers if
they are available on the Commission’s website.

(g)    None of the Issuers or any of its affiliates that it controls will, and
the Issuers will use their commercially reasonable efforts to cause their other
affiliates not to, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any “security” (as defined in the Act) that could be
integrated with the sale of the Notes in a manner which would require the
registration under the Act of the Notes.

(h)    The Issuers will not, and will not permit any of their subsidiaries or
their respective affiliates that they control or persons acting on their behalf
to, and the Issuers will use their commercially reasonable efforts to cause
their other affiliates not to, engage in any form of general solicitation or
general advertising (as those terms are used in Regulation D under the Act) in
connection with the offering of the Notes or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Act.

(i)    For so long as any of the 2025 Notes or the 2027 Notes, as applicable,
remain outstanding, the Issuers or Targa Resources Corp. will make available at
their expense, upon request, to any holder of such Notes and any prospective
purchasers thereof the information specified in Rule 144A(d)(4) under the Act,
unless either of the Issuers or Targa Resources Corp. is then subject to
Section 13 or 15(d) of the Exchange Act.

(j)    The Issuers will use their commercially reasonable efforts to permit the
Notes to be eligible for clearance and settlement through DTC.

(k)    During the period beginning on the date hereof and continuing to the date
that is 45 days after the Closing Date, without the prior written consent of
Wells Fargo Securities, LLC, the Issuers will not offer, sell, contract to sell
or otherwise dispose of, except as provided hereunder, any securities of the
Issuers (or guaranteed by the

 

18



--------------------------------------------------------------------------------

Issuers) that are substantially similar to the Notes (except for the Notes which
would be issuable pursuant to the exchange offer described in the Preliminary
Memorandum and the Final Memorandum).

(l)    In connection with Notes offered and sold in an offshore transaction (as
defined in Regulation S) the Issuers will not register any transfer of such
Notes not made in accordance with the provisions of Regulation S and will not,
except in accordance with the provisions of Regulation S, if applicable, issue
any such Notes in the form of definitive securities.

(m)    None of the Issuers or any of their affiliates that they control will
engage in any directed selling efforts (as that term is defined in Regulation S)
with respect to the Notes.

(n)    For a period of one year (calculated in accordance with paragraph (d) of
Rule 144 under the Act) following the date any Notes are acquired by either of
the Issuers or any of their affiliates, if the Notes are Registrable Securities
(as defined in the Registration Rights Agreements), neither of the Issuers nor
any of their respective affiliates that they control will sell any such Notes.

(o)    For so long as any Notes are outstanding, the Issuers and the Guarantors
will conduct their operations in a manner that will not subject the Issuers or
any Guarantor to registration as an investment company under the Investment
Company Act.

(p)    Each Note will bear a legend substantially to the following effect until
such legend shall no longer be necessary or advisable because the Notes are no
longer subject to the restrictions on transfer described therein:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT), (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY
IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT
OR (C) IT IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a)(1), (2), (3), OR
(7) UNDER THE SECURITIES ACT (AN “ACCREDITED INVESTOR”), (2) AGREES THAT IT WILL
NOT WITHIN [IN THE CASE OF NOTES SOLD IN RELIANCE ON RULE 144A: ONE YEAR] [IN
THE CASE OF NOTES SOLD IN RELIANCE ON REGULATION S: 40 DAYS] AFTER THE LATER OF
THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE ISSUERS OR ANY
AFFILIATE OF THE ISSUERS WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF
SUCH SECURITY (THE “RESALE RESTRICTION TERMINATION DATE”) RESELL OR OTHERWISE
TRANSFER THIS SECURITY

 

19



--------------------------------------------------------------------------------

EXCEPT (A) TO AN ISSUER OR ANY SUBSIDIARY THEREOF, (B) INSIDE THE UNITED STATES
TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, (C) INSIDE THE UNITED STATES TO AN ACCREDITED INVESTOR THAT,
PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS FURNISHED ON ITS BEHALF BY A U.S.
BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS
AND AGREEMENTS RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS SECURITY (THE
FORM OF WHICH LETTER CAN BE OBTAINED FROM THE TRUSTEE FOR THIS SECURITY), (D)
OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904
UNDER THE SECURITIES ACT (IF AVAILABLE), (E) PURSUANT TO THE EXEMPTION FROM
REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (F)
IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE COMPANY SO
REQUESTS), OR (G) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS
SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN
CONNECTION WITH ANY TRANSFER OF THIS SECURITY PRIOR TO THE RESALE RESTRICTION
TERMINATION DATE, IF THE PROPOSED TRANSFEREE IS AN ACCREDITED INVESTOR, THE
HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE ISSUERS SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS ANY OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION, NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, AS USED HEREIN. THE TERMS “OFFSHORE
TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT. THIS LEGEND WILL BE REMOVED UPON THE
REQUEST OF THE HOLDER OR AN ISSUER ON OR AFTER THE RESALE RESTRICTION
TERMINATION DATE.”

Section 6.    Expenses. The Partnership agrees to pay all costs and expenses
incident to the performance of the Issuers’ and Guarantors’ obligations under
this Agreement, whether or not the transactions contemplated herein are
consummated or this Agreement is terminated pursuant to Section 11 hereof,
including all costs and expenses incident to (i) the printing, word processing
or other production of documents with respect to the transactions contemplated
hereby, including any costs of printing the Pricing Disclosure Package and the
Final Memorandum and any amendment or supplement thereto, and any “Blue Sky”
memoranda, (ii) all arrangements relating to the delivery to the Initial
Purchasers of copies of the foregoing documents, (iii) the fees and
disbursements of the counsel, the accountants and any other experts or advisors
retained by the Issuers, (iv) preparation (including printing), issuance and
delivery to the Initial Purchasers of the Notes, (v) the qualification of the
Notes under state securities and “Blue Sky” laws, including filing fees and fees
and disbursements of counsel for the Initial Purchasers relating thereto,
(vi) one half of the expenses in connection with the “roadshow” and any other
meetings with prospective investors in the Notes, (vii) fees and expenses of the
Trustee

 

20



--------------------------------------------------------------------------------

including fees and expenses of counsel, and (viii) any fees charged by
investment rating agencies for the rating of the Notes. If the sale of the Notes
provided for herein is not consummated because any condition to the obligations
of the Initial Purchasers set forth in Section 7 hereof is not satisfied,
because this Agreement is terminated pursuant to Sections 11(a)(i), (ii) or (vi)
or because of any failure, refusal or inability on the part of the Issuers to
perform all obligations and satisfy all conditions on their part to be performed
or satisfied hereunder (other than solely by reason of a default by the Initial
Purchasers of their obligations hereunder after all conditions hereunder have
been satisfied in accordance herewith), the Issuers agree to promptly reimburse
the Initial Purchasers upon demand for all out-of-pocket expenses (including
reasonable fees, disbursements and charges of Baker Botts L.L.P., counsel for
the Initial Purchasers) that shall have been incurred by the Initial Purchasers
in connection with the proposed purchase and sale of the Notes.

Section 7.    Conditions of the Initial Purchasers’ Obligations. The obligation
of the Initial Purchasers to purchase and pay for the Notes shall, in their sole
discretion, be subject to the satisfaction or waiver of the following conditions
on or prior to the Closing Date:

(a)    On the Closing Date, the Initial Purchasers shall have received the
opinion, dated as of the Closing Date and addressed to the Initial Purchasers,
of Vinson & Elkins L.L.P., counsel for the Issuers, in form and substance
satisfactory to counsel for the Initial Purchasers, to the effect that:

(i)    Each of the Issuers and the Guarantors has been duly incorporated, formed
or organized, as the case may be, and is validly existing as a limited
partnership, limited liability company or corporation, as applicable, and is in
good standing under the laws of the State of Delaware and has all requisite
limited partnership, limited liability company or corporate power and authority
necessary to own or lease its properties and to conduct its business, in each
case as described in the Pricing Disclosure Package and the Final Memorandum in
all material respects.

(ii)    The Partnership has the authorized, issued and outstanding
capitalization set forth in the Pricing Disclosure Package and the Final
Memorandum as of the dates specified therein; all of the issued and outstanding
equity interests (other than general partner interests) of each of the Issuers
and the Guarantors have been duly authorized and validly issued (in accordance
with the Organizational Documents of each such entity), are fully paid (in the
case of an interest in a limited partnership or limited liability company, to
the extent required under the Organizational Documents of such entity) and
nonassessable (except as such nonassessability may be affected by Sections
17-607 and 17-804 of the Delaware LP Act or Sections 18-607 and 18-804 of the
Delaware LLC Act, as applicable) and, to the knowledge of such counsel, were not
issued in violation of any preemptive or similar right; all of the issued and
outstanding equity interests of Finance Co and each Guarantor are owned,
directly or indirectly, by the Partnership, free and clear of all Liens (other
than (i) those created by or arising under the Delaware General Corporation Law,
the Delaware LLC Act or the Delaware LP Act, as the case may be; (ii)
restrictions on transferability and other

 

21



--------------------------------------------------------------------------------

Liens described in the Pricing Disclosure Package, the Final Memorandum or the
Organizational Documents; (iii) those arising under the Partnership Credit
Agreement; and (iv) those imposed by the Act and the securities or “Blue Sky”
laws of certain jurisdictions) (A) in respect of which a financing statement
under the Uniform Commercial Code of the State of Delaware naming the
Partnership as debtor or, in the case of equity interests of a Guarantor owned
directly by one or more other Guarantors, naming any such other Guarantors as
debtor(s), is on file as of a recent date in the office of the Secretary of
State of the State of Delaware or (B) otherwise known to such counsel, without
independent investigation.

(iii)    The Issuers and each Guarantor have all requisite corporate, limited
partnership or limited liability company power and authority to execute, deliver
and perform each of their obligations under the Indenture, the Notes, the
Exchange Notes and the Private Exchange Notes (each as defined in the
Registration Rights Agreements); the Indenture meets the requirements for
qualification under the TIA; the Indenture has been duly and validly authorized
by the Issuers and each Guarantor and, when duly executed and delivered by the
Issuers and each Guarantor (assuming the due authorization, execution and
delivery thereof by the Trustee), will constitute the valid and legally binding
agreement of the Issuers and each Guarantor, enforceable against the Issuers and
each Guarantor in accordance with its terms, except that the enforcement thereof
may be subject to the Enforceability Exceptions.

(iv)    The Notes have each been duly and validly authorized by the Issuers and,
when duly executed and delivered by the Issuers and paid for by the Initial
Purchasers in accordance with the terms of this Agreement (assuming the due
authorization, execution and delivery of the Indenture by the Trustee and due
authentication and delivery of the Notes by the Trustee in accordance with the
Indenture), will constitute the valid and legally binding obligations of the
Issuers, entitled to the benefits of the Indenture, and enforceable against the
Issuers in accordance with their terms, except that the enforcement thereof may
be subject to the Enforceability Exceptions.

(v)    The Guarantees have been duly and validly authorized by the Guarantors
and when the Notes have been paid for by the Initial Purchasers in accordance
with the terms of this Agreement (assuming the due authorization, execution and
delivery of the Indenture by the Trustee and the due authentication of the Notes
by the Trustee in accordance with the Indenture), will constitute the valid and
legally binding obligations of the Guarantors, entitled to the benefits of the
Indenture, and enforceable against the Guarantors in accordance with their
terms, except that the enforcement thereof may be subject to the Enforceability
Exceptions.

(vi)    The Exchange Notes and the Private Exchange Notes have been duly and
validly authorized by the Issuers, and if and when the Exchange Notes and the
Private Exchange Notes are duly executed and delivered by the Issuers in

 

22



--------------------------------------------------------------------------------

accordance with the terms of the Registration Rights Agreements and the
Indenture (assuming the due authorization, execution and delivery of the
Indenture by the Trustee and due authentication and delivery of the Exchange
Notes and the Private Exchange Notes by the Trustee in accordance with the
Indenture), will constitute the valid and legally binding obligations of the
Issuers, entitled to the benefits of the Indenture, and enforceable against the
Issuers in accordance with their terms, except that the enforcement thereof may
be subject to the Enforceability Exceptions.

(vii)    The Issuers and the Guarantors have all requisite partnership, limited
liability company or corporate power and authority to execute, deliver and
perform their obligations under the Registration Rights Agreements; the
Registration Rights Agreements have been duly and validly authorized by the
Issuers and the Guarantors and, when duly executed and delivered by the Issuers
and the Guarantors (assuming due authorization, execution and delivery thereof
by the Initial Purchasers), will constitute the valid and legally binding
agreement of the Issuers and the Guarantors, enforceable against the Issuers and
the Guarantors in accordance with their terms, except that (A) the enforcement
thereof may be subject to the Enforceability Exceptions and (B) any rights to
indemnity or contribution thereunder may be limited by federal and state
securities laws and public policy considerations.

(viii)    The Issuers and the Guarantors have all requisite corporate,
partnership or limited liability company power and authority to execute, deliver
and perform their obligations under this Agreement and to consummate the
transactions contemplated hereby; this Agreement and the consummation by the
Issuers and the Guarantors of the transactions contemplated hereby have been
duly and validly authorized by the Issuers and the Guarantors. This Agreement
has been duly executed and delivered by the Issuers and the Guarantors.

(ix)    (a) The descriptions of the Indenture, the Notes and the Registration
Rights Agreements contained in the Pricing Disclosure Package and the Final
Memorandum are accurate in all material respects, and (b) the statements under
the caption “Certain United States Federal Income Tax Considerations” in the
Pricing Disclosure Package and the Final Memorandum insofar as they purport to
constitute a summary of United States federal tax law and regulations or legal
conclusions with respect thereto, constitute accurate summaries of the matters
described therein in all material respects, subject to the assumptions and
qualifications set forth therein.

(x)    The execution, delivery and performance of this Agreement, the Indenture,
the Registration Rights Agreements and the consummation of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and
sale of the Notes to the Initial Purchasers) will not constitute or result in a
breach or a default under (or an event that with notice or passage of time or
both would constitute a default under) any of (i) the terms or provisions of any
Contract listed on Annex B hereto, (ii) the Organizational Documents of any

 

23



--------------------------------------------------------------------------------

of the Issuers or the Guarantors, or (iii) any statute, judgment, decree, order,
rule or regulation (excluding any securities laws, rules or regulations) known
to such counsel to be applicable to the Issuers or any of the Guarantors or any
of their respective properties or assets, except, with respect to clauses (i)
and (iii) only, for any such conflict, breach or violation that could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.

(xi)    No consent, approval, authorization or order of any governmental
authority is required for the issuance and sale by the Issuers of the Notes to
the Initial Purchasers or the consummation by the Issuers of the other
transactions contemplated hereby, except such as may be required under
securities laws, as to which such counsel need express no opinion in this
paragraph, and those which have previously been obtained.

(xii)    None of the Issuers or the Guarantors is, or immediately after the sale
of the Notes to be sold hereunder and the application of the proceeds from such
sale (as described in the Pricing Disclosure Package and the Final Memorandum
under the caption “Use of Proceeds”) will be, an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

(xiii)    No registration under the Act of the Notes is required in connection
with the sale of the Notes to the Initial Purchasers or in connection with the
initial resale of the Notes by the Initial Purchasers, in each case, as
contemplated by this Agreement and the Pricing Disclosure Package and the Final
Memorandum, and prior to the commencement of the Exchange Offer (as defined in
the Registration Rights Agreements) or the effectiveness of the Shelf
Registration Statement (as defined in the Registration Rights Agreements), the
Indenture is not required to be qualified under the TIA.

At the time the foregoing opinion is delivered, Vinson & Elkins L.L.P. shall
additionally state that it has participated in conferences with officers and
other representatives of the Issuers, representatives of the independent
registered public accountants for the Issuers, representatives of the Initial
Purchasers and counsel for the Initial Purchasers, at which conferences the
contents of the Pricing Disclosure Package and the Final Memorandum and related
matters were discussed, and, although it has not independently verified, and is
not passing on and assumes no responsibility for the accuracy, completeness or
fairness of the statements contained in the Pricing Disclosure Package and the
Final Memorandum (except to the extent specified in subsection 7(a)(x)), no
facts have come to its attention which lead it to believe that the Pricing
Disclosure Package, as of the Time of Execution or at the Closing Date, or that
the Final Memorandum, as of its date or at the Closing Date, contained an untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading (it being understood that such firm need make no
comment with respect to the financial statements and related notes thereto and
the other financial and accounting data derived from the Issuers’ books and
records included in the Pricing Disclosure Package or the Final Memorandum).

 

24



--------------------------------------------------------------------------------

The opinion and advice of Vinson & Elkins L.L.P. described in this Section 7
shall be rendered to the Initial Purchasers at the request of the Partnership
and shall so state therein.

(b)    On the Closing Date, the Initial Purchasers shall have received the
opinion, in form and substance satisfactory to the Initial Purchasers, dated as
of the Closing Date and addressed to the Initial Purchasers, of Baker Botts
L.L.P., counsel for the Initial Purchasers, with respect to certain legal
matters relating to this Agreement and such other related matters as the Initial
Purchasers may reasonably require. In rendering such opinion, Baker Botts L.L.P.
shall have received and may rely upon such certificates and other documents and
information as it may reasonably request to pass upon such matters.

(c)    On the date hereof, the Initial Purchasers shall have received from the
Independent Accountants a comfort letter dated the date hereof, in form and
substance satisfactory to counsel for the Initial Purchasers with respect to the
audited and any unaudited financial information in the Pricing Disclosure
Package. On the Closing Date, the Initial Purchasers shall have received from
the Independent Accountants a comfort letter dated the Closing Date, in form and
substance satisfactory to counsel for the Initial Purchasers, which shall refer
to the comfort letter dated the date hereof and reaffirm or update as of a more
recent date, the information stated in the comfort letter dated the date hereof
and similarly address the audited and any unaudited financial information in the
Final Memorandum.

(d)    The representations and warranties of the Issuers and the Guarantors
contained in this Agreement shall be true and correct on and as of the Time of
Execution and on and as of the Closing Date as if made on and as of the Closing
Date; the statements of the Issuers’ officers made pursuant to any certificate
delivered in accordance with the provisions hereof shall be true and correct on
and as of the date made and on and as of the Closing Date; the Issuers shall
have performed all covenants and agreements and satisfied all conditions on
their part to be performed or satisfied hereunder at or prior to the Closing
Date; and, except as described in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), subsequent to the date of the most recent financial statements in such
Pricing Disclosure Package and the Final Memorandum, there shall have been no
event or development, and no information shall have become known, that,
individually or in the aggregate, has or would be reasonably likely to have a
Material Adverse Effect.

(e)    The sale of the Notes hereunder shall not be enjoined (temporarily or
permanently) on the Closing Date.

(f)    Subsequent to the date of the most recent financial statements in the
Pricing Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto after the date hereof), none of the Issuers nor any of the
Material Subsidiaries shall have sustained any loss or interference with respect
to its business or properties from fire, flood, hurricane, accident or other
calamity, whether or not covered

 

25



--------------------------------------------------------------------------------

by insurance, or from any strike, labor dispute, slow down or work stoppage or
from any legal or governmental proceeding, order or decree, which loss or
interference, individually or in the aggregate, has or would be reasonably
likely to have a Material Adverse Effect.

(g)    The Initial Purchasers shall have received:

(x)    a certificate, dated the Closing Date, signed by the Chief Executive
Officer or Chief Financial Officer of the General Partner, to the effect that:

(i)    the representations and warranties of the Partnership and the Guarantors
contained in this Agreement are true and correct on and as of the Time of
Execution and on and as of the Closing Date, and the Partnership and the
Guarantors have performed all covenants and agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date;

(ii)    at the Closing Date, since the date hereof or since the date of the most
recent financial statements in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), no event or development has occurred, and no information has become
known, that, individually or in the aggregate, has or would be reasonably likely
to have a Material Adverse Effect; and

(iii)    the sale of the Notes hereunder has not been enjoined (temporarily or
permanently); and

(y)    a certificate, dated the Closing Date, signed by the Chief Executive
Officer or the Chief Financial Officer of Finance Co, to the effect that:

(i)     the representations and warranties of Finance Co contained in this
Agreement are true and correct on and as of the Time of Execution and on and as
of the Closing Date, and Finance Co has performed all covenants and agreements
and satisfied all conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date;

(ii)    at the Closing Date, since the date hereof or since the date of the most
recent financial statements in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), no event or development has occurred, and no information has become
known, that, individually or in the aggregate, has or would be reasonably likely
to have a Material Adverse Effect; and

(iii)    the sale of the Notes hereunder has not been enjoined (temporarily or
permanently).

 

26



--------------------------------------------------------------------------------

(h)    On the Closing Date, the Initial Purchasers shall have received the
Registration Rights Agreements executed by the Issuers and the Guarantors and
such agreement shall be in full force and effect.

On or before the Closing Date, the Initial Purchasers and counsel for the
Initial Purchasers shall have received such further documents, opinions,
certificates, letters and schedules or instruments relating to the business,
corporate, legal and financial affairs of the Issuers and the Guarantors as they
shall have heretofore reasonably requested from the Issuers.

All such documents, opinions, certificates, letters, schedules or instruments
delivered pursuant to this Agreement will comply with the provisions hereof only
if they are reasonably satisfactory in all material respects to the Initial
Purchasers and counsel for the Initial Purchasers. The Issuers shall furnish to
the Initial Purchasers such conformed copies of such documents, opinions,
certificates, letters, schedules and instruments in such quantities as the
Initial Purchasers shall reasonably request.

Section 8.    Offering of Notes; Restrictions on Transfer.

(a)    Each of the Initial Purchasers agrees with the Issuers (as to itself
only) that (i) it has not and will not solicit offers for, or offer or sell, the
Notes by any form of general solicitation or general advertising (as those terms
are used in Regulation D under the Act) or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Act; and (ii) it has and
will solicit offers for the Notes only from, and will offer the Notes only to
(A) in the case of offers inside the United States, persons whom the Initial
Purchasers reasonably believe to be QIBs, in transactions under Rule 144A and
(B) in the case of offers outside the United States, to persons other than U.S.
persons (“non-U.S. purchasers,” which term shall include dealers or other
professional fiduciaries in the United States acting on a discretionary basis
for non-U.S. beneficial owners (other than an estate or trust)); provided,
however, that, in the case of this clause (B), in purchasing such Notes such
persons are deemed to have represented and agreed as provided under the caption
“Transfer Restrictions” contained in the Pricing Disclosure Package and the
Final Memorandum.

(b)    Each of the Initial Purchasers represents and warrants (as to itself
only) that (1) it is a QIB and (2) with respect to offers and sales outside the
United States that (i) the Notes have not been and will not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
except in accordance with Regulation S under the Act or pursuant to an exemption
from the registration requirements of the Act; and (ii) it has offered the Notes
and will offer and sell the Notes (A) as part of its distribution at any time
and (B) otherwise until 40 days after the later of the commencement of the
offering and the Closing Date, only in accordance with Rule 903 of Regulation S
and, accordingly, neither it nor any persons acting on its behalf have engaged
or will engage in any directed selling efforts (within the meaning of Regulation
S) with respect to the Notes, and any such persons have complied and will comply
with the offering restrictions requirement of Regulation S.

 

27



--------------------------------------------------------------------------------

(c)    Each Initial Purchaser, severally and not jointly, represents and
warrants and agrees with the Issuers that:

(i)    in relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (as defined below) (each, a “Relevant
Member State”), with effect from and including the date on which the Prospectus
Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”), it has not made and will not make an offer of Notes to
the public in that Relevant Member State, except that it may, with effect from
and including the Relevant Implementation Date, make an offer of Notes to the
public in that Relevant Member State at any time: (A) to any legal entity which
is a qualified investor as defined in the Prospectus Directive; (B) to fewer
than 100 or, if the Relevant Member State has implemented the relevant provision
of the 2010 PD Amending Directive (as defined below), 150, natural or legal
persons (other than qualified investors as defined in the Prospectus Directive),
as permitted under the Prospectus Directive, subject to obtaining the prior
consent of the Representative for any such offer; or (C) in any other
circumstances falling within Article 3(2) of the Prospectus Directive;

For the purposes of this provision, the expression an “offer of Notes to the
public” in relation to any Notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Notes to be offered so as to enable an investor to
decide to purchase or subscribe for the Notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State, the expression “Prospectus Directive” means Directive 2003/71/EC (and
amendments thereto, including the 2010 PD Amending Directive, to the extent
implemented in the Relevant Member State), and includes any relevant
implementing measure in the Relevant Member State and the expression “2010 PD
Amending Directive” means Directive 2010/73/EU.

(ii)    it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act of 2000 (the “FSMA”)) received by it in connection with the
issue or sale of the Notes in circumstances in which Section 21(1) of the FSMA
does not apply to the Issuers; and

(iii)    it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom.

Terms used in this Section 8 and not defined in this Agreement have the meanings
given to them in Regulation S.

 

28



--------------------------------------------------------------------------------

Section 9.    Indemnification and Contribution.

(a)    The Issuers and the Guarantors, jointly and severally, agree to indemnify
and hold harmless the Initial Purchasers, their directors, officers, affiliates
and each person, if any, who controls any Initial Purchaser within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act against any losses,
claims, damages or liabilities to which any Initial Purchaser, any such
director, officer, affiliate or controlling person may become subject under the
Act, the Exchange Act or otherwise, insofar as any such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
the following:

(i)    any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package, any Issuer Written Communication or
Final Memorandum or any amendment or supplement thereto; or

(ii)    the omission or alleged omission to state, in the Pricing Disclosure
Package, any Issuer Written Communication or the Final Memorandum or any
amendment or supplement thereto, a material fact necessary to make the
statements therein not misleading;

and will reimburse, as incurred, the Initial Purchasers, any such director,
officer, affiliate and controlling person for any legal or other expenses
reasonably incurred by the Initial Purchasers, their directors, officers,
affiliates or controlling persons in connection with investigating, defending
against or appearing as a third-party witness in connection with any such loss,
claim, damage, liability or action; provided, however, neither the Issuers nor
the Guarantors will be liable in any such case to the extent that any such loss,
claim, damage, expense or liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
the Pricing Disclosure Package or Final Memorandum or any amendment or
supplement thereto in reliance upon and in conformity with written information
concerning such Initial Purchaser furnished to the Partnership by the Initial
Purchasers through the Representative specifically for use therein. The
indemnity provided for in this Section 9 will be in addition to any liability
that the Partnership may otherwise have to the indemnified parties. Neither the
Issuers nor the Guarantors will be liable under this Section 9 for any
settlement of any claim or action effected without its prior written consent,
which shall not be unreasonably withheld.

(b)    Each Initial Purchaser, severally and not jointly, agrees to indemnify
and hold harmless each of the Issuers and Guarantors, and their respective
directors, officers and each person, if any, who controls the Issuers or
Guarantors within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act against any losses, claims, damages or liabilities to which the
Issuers or Guarantors or any such director, officer or controlling person may
become subject under the Act, the Exchange Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in the Pricing Disclosure Package or Final Memorandum or
any amendment or supplement thereto, or (ii) the omission or the alleged
omission to state therein a material fact necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
concerning the Initial Purchasers, furnished to the Issuers and Guarantors by

 

29



--------------------------------------------------------------------------------

the Initial Purchasers through the Representative specifically for use therein;
and subject to the limitation set forth immediately preceding this clause, will
reimburse, as incurred, any legal or other expenses reasonably incurred by the
Issuers or Guarantors or any such director, officer or controlling person in
connection with investigating or defending against or appearing as a third party
witness in connection with any such loss, claim, damage, liability or action in
respect thereof. The indemnity provided for in this Section 9 will be in
addition to any liability that the Initial Purchasers may otherwise have to the
indemnified parties. The Initial Purchasers shall not be liable under this
Section 9 for any settlement of any claim or action effected without their
consent, which shall not be unreasonably withheld.

(c)    Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action for which such indemnified party is
entitled to indemnification under this Section 9, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 9, notify the indemnifying party of the commencement thereof in
writing; but the omission to so notify the indemnifying party (i) will not
relieve it from any liability under paragraph (a) or (b) above unless and to the
extent such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraphs (a) and (b) above. In case any
such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have been advised by counsel that there may be one or more legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, or (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after receipt by the indemnifying party of notice of the institution of
such action, then, in each such case, the indemnifying party shall not have the
right to direct the defense of such action on behalf of such indemnified party
or parties and such indemnified party or parties shall have the right to select
separate counsel to defend such action on behalf of such indemnified party or
parties. After notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof and approval by such indemnified
party of counsel appointed to defend such action, the indemnifying party will
not be liable to such indemnified party under this Section 9 for any legal or
other expenses, other than reasonable costs of investigation, subsequently
incurred by such indemnified party in connection with the defense thereof,
unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that in connection with such action the indemnifying party
shall not be liable for the expenses of more than one separate counsel (in
addition to local counsel) in any one action or separate but substantially
similar actions in the same jurisdiction arising out of the same general
allegations or circumstances, designated by the Initial Purchasers in the case
of paragraph (a) of this Section 9 or the Issuers and Guarantors in the case of
paragraph (b) of this Section 9, representing the indemnified parties under such
paragraph (a) or paragraph (b), as the case may

 

30



--------------------------------------------------------------------------------

be, who are parties to such action or actions) or (ii) the indemnifying party
has authorized in writing the employment of counsel for the indemnified party at
the expense of the indemnifying party. All fees and expenses reimbursed pursuant
to this paragraph (c) shall be reimbursed as they are incurred. After such
notice from the indemnifying party to such indemnified party, the indemnifying
party will not be liable for the costs and expenses of any settlement of such
action effected by such indemnified party without the prior written consent of
the indemnifying party (which consent shall not be unreasonably withheld),
unless such indemnifying party waived in writing its rights under this
Section 9, in which case the indemnified party may effect such a settlement
without such consent. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement or compromise of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party, or indemnity could have been sought hereunder by any
indemnified party, unless such settlement (A) includes an unconditional written
release of the indemnified party, in form and substance reasonably satisfactory
to the indemnified party, from all liability on claims that are the subject
matter of such proceeding and (B) does not include any statement as to an
admission of fault, culpability or failure to act by or on behalf of any
indemnified party.

(d)    In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 9 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party on the other from the
offering of the Notes or if the allocation provided by the foregoing clause (i)
is not permitted by applicable law, not only such relative benefits but also the
relative fault of the indemnifying party or parties on the one hand and the
indemnified party on the other in connection with the statements or omissions or
alleged statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof). The relative benefits received by
the Issuers and Guarantors on the one hand and the Initial Purchasers on the
other shall be deemed to be in the same proportion as the total proceeds from
the offering (after deducting discounts and commissions but before deducting
expenses) received by the Issuers and Guarantors bear to the total discounts and
commissions received by such Initial Purchaser. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Issuers
and Guarantors on the one hand, or such Initial Purchaser on the other, the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission or alleged statement or omission,
and any other equitable considerations appropriate in the circumstances. The
Issuers, the Guarantors and the Initial Purchasers agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the first sentence of this
paragraph (d). Notwithstanding any other provision of this paragraph (d), no
Initial Purchaser shall be obligated to make contributions hereunder that in the
aggregate exceed the total discounts, commissions and other compensation
received by such Initial Purchaser under this Agreement, less the aggregate
amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason

 

31



--------------------------------------------------------------------------------

of the untrue or alleged untrue statements or the omissions or alleged omissions
to state a material fact, and no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The obligations of the Initial Purchasers are several and not
joint. For purposes of this paragraph (d), each director, officer and affiliate
of the Initial Purchasers and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act shall have the same rights to contribution as the Initial
Purchasers, and each director of either of the Issuers or any of the Guarantors,
each officer of either of the Issuers or any of the Guarantors and each person,
if any, who controls either of the Issuers or any of the Guarantors within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act, shall have
the same rights to contribution as the Partnership.

Section 10.    Survival Clause. The respective representations, warranties,
agreements, covenants, indemnities and other statements of each of the Issuers,
Guarantors, their respective officers and the Initial Purchasers set forth in
this Agreement or made by or on behalf of them pursuant to this Agreement shall
remain in full force and effect, regardless of (i) any investigation made by or
on behalf of any of the Issuers, Guarantors, any of their respective officers or
directors, the Initial Purchasers, any of their officers, directors, affiliates
or controlling persons referred to in Section 9 hereof and (ii) delivery of and
payment for the Notes. The respective agreements, covenants, indemnities and
other statements set forth in Sections 6, 9, 10 and 15 hereof shall remain in
full force and effect, regardless of any termination or cancellation of this
Agreement.

Section 11.    Termination.

(a)    This Agreement may be terminated in the sole discretion of the Initial
Purchasers by notice to the Issuers given prior to the Closing Date in the event
that the Issuers shall have failed, refused or been unable to perform all
obligations and satisfy all conditions on its part to be performed or satisfied
hereunder at or prior thereto or, if, after the date hereof and at or prior to
the Closing Date,

(i)    trading in securities of the Partnership or Targa Resources Corp. shall
have been suspended by the Commission or the New York Stock Exchange;

(ii)    there shall have been, in the sole judgment of the Representative, any
event or development that, individually or in the aggregate, has or could be
reasonably likely to have a Material Adverse Effect (including without
limitation a change in control of the Issuers or the Guarantors), except in each
case as described in the Pricing Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto);

(iii)    trading in securities generally on the New York Stock Exchange shall
have been suspended or materially limited or minimum or maximum prices shall
have been established on any such exchange or market;

 

32



--------------------------------------------------------------------------------

(iv)    a banking moratorium shall have been declared by New York or United
States authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States shall have occurred;

(v)    there shall have been (A) an outbreak or escalation of hostilities
between the United States and any foreign power or (B) an outbreak or escalation
of any other insurrection or armed conflict involving the United States or any
other national or international calamity or emergency, which in the case of (A)
and (B) above and in the sole judgment of the Representative, makes it
impracticable or inadvisable to proceed with the offering or the delivery of the
Notes as contemplated by the Pricing Disclosure Package and the Final
Memorandum; or

(vi)    any securities of the Partnership shall have been downgraded by any
nationally recognized statistical rating organization or any such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its ratings of any securities of the
Partnership (other than an announcement with positive implications of a possible
upgrading).

(b)    Termination of this Agreement pursuant to this Section 11 shall be
without liability of any party to any other party except as provided in
Section 10 hereof.

Section 12.    Default of One or More of the Several Initial Purchasers.

(a)    If any one or more of the several 2025 Initial Purchasers shall fail or
refuse to purchase 2025 Notes that it or they have agreed to purchase hereunder
on the Closing Date, and the aggregate number of 2025 Notes which such
defaulting 2025 Initial Purchaser or 2025 Initial Purchasers agreed but failed
or refused to purchase does not exceed 10% of the aggregate number of the 2025
Notes to be purchased on such date, the other 2025 Initial Purchasers shall be
obligated, severally, in the proportions that the number of Securities set forth
opposite their respective names on Schedule 1A bears to the aggregate number of
2025 Notes set forth opposite the names of all such non-defaulting 2025 Initial
Purchasers, or in such other proportions as may be specified by the 2025 Initial
Purchasers with the consent of the non-defaulting 2025 Initial Purchasers, to
purchase the 2025 Notes which such defaulting 2025 Initial Purchaser or 2025
Initial Purchasers agreed but failed or refused to purchase on the Closing
Date. If any one or more of the 2025 Initial Purchasers shall fail or refuse to
purchase 2025 Notes and the aggregate number of 2025 Notes with respect to which
such default occurs exceeds 10% of the aggregate number of 2025 Notes to be
purchased on the Closing Date, and arrangements satisfactory to the 2025 Initial
Purchasers and the Issuers for the purchase of such 2025 Notes are not made
within 48 hours after such default, this Agreement shall terminate without
liability of any party to any other party except that the provisions of
Sections 6 and 9 hereof shall at all times be effective and shall survive such
termination. In any such case either the 2025 Initial Purchasers or the Issuers
shall have the right to postpone the Closing Date, as the case may be, but in no
event for longer than seven days in order that the required changes, if any, to
the Final Offering Memorandum or any other documents or arrangements may be
effected.

 

33



--------------------------------------------------------------------------------

(b)    If any one or more of the several 2027 Initial Purchasers shall fail or
refuse to purchase 2027 Notes that it or they have agreed to purchase hereunder
on the Closing Date, and the aggregate number of 2027 Notes which such
defaulting 2027 Initial Purchaser or 2027 Initial Purchasers agreed but failed
or refused to purchase does not exceed 10% of the aggregate number of the 2027
Notes to be purchased on such date, the other 2027 Initial Purchasers shall be
obligated, severally, in the proportions that the number of Securities set forth
opposite their respective names on Schedule 1B bears to the aggregate number of
2027 Notes set forth opposite the names of all such non-defaulting 2027 Initial
Purchasers, or in such other proportions as may be specified by the 2027 Initial
Purchasers with the consent of the non-defaulting 2027 Initial Purchasers, to
purchase the 2027 Notes which such defaulting 2027 Initial Purchaser or 2027
Initial Purchasers agreed but failed or refused to purchase on the Closing
Date. If any one or more of the 2027 Initial Purchasers shall fail or refuse to
purchase 2027 Notes and the aggregate number of 2027 Notes with respect to which
such default occurs exceeds 10% of the aggregate number of 2027 Notes to be
purchased on the Closing Date, and arrangements satisfactory to the 2027 Initial
Purchasers and the Issuers for the purchase of such 2027 Notes are not made
within 48 hours after such default, this Agreement shall terminate without
liability of any party to any other party except that the provisions of
Sections 6 and 9 hereof shall at all times be effective and shall survive such
termination. In any such case either the 2027 Initial Purchasers or the Issuers
shall have the right to postpone the Closing Date, as the case may be, but in no
event for longer than seven days in order that the required changes, if any, to
the Final Offering Memorandum or any other documents or arrangements may be
effected.

(c)    As used in this Agreement, the term “Initial Purchaser” shall be deemed
to include any person substituted for a defaulting Initial Purchaser under this
Section 12. Any action taken under this Section 12 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

Section 13.    Information Supplied by the Initial Purchasers. The statements
set forth in the last paragraph on the front cover page (as such paragraph is
supplemented by the item on Annex A) and in the fourth paragraph and the tenth
through twelfth paragraphs under the heading “Plan of Distribution” in the
Preliminary Memorandum and the Final Memorandum (to the extent such statements
relate to the Initial Purchaser) constitute the only information furnished by
the Initial Purchasers to the Issuers for the purposes of Sections 2(a) and 9
hereof.

Section 14.    Notices. All communications hereunder shall be in writing and, if
sent to the Initial Purchasers, shall be mailed or delivered to Wells Fargo
Securities, LLC, 375 Park Avenue, New York, New York 10152, Attention:
Transaction Management, Facsimile: (212) 214-5918 (with such fax to be confirmed
by telephone to (212) 214-6144; and if sent to the Partnership, shall be mailed
or delivered to the Partnership at 1000 Louisiana Street, Suite 4300, Houston,
Texas 77002, Attention: Chief Financial Officer; with a copy to Vinson & Elkins
L.L.P., 1001 Fannin Street, Suite 2500, Houston, Texas 77002, Attention:
Christopher S. Collins.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; and one business day after
being timely delivered to a next-day air courier.

 

34



--------------------------------------------------------------------------------

Section 15.    Successors. This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers, the Issuers and their respective successors
and legal representatives, and nothing expressed or mentioned in this Agreement
is intended or shall be construed to give any other person any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained; this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
persons and for the benefit of no other person except that (i) the indemnities
of the Issuers contained in Section 9 of this Agreement shall also be for the
benefit of the directors, officers and employees of the Initial Purchasers and
any person or persons who control the Initial Purchasers within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act and (ii) the indemnities
of the Initial Purchasers contained in Section 9 of this Agreement shall also be
for the benefit of the directors of the Issuers, their officers and any person
or persons who control the Issuers within the meaning of Section 15 of the Act
or Section 20 of the Exchange Act. No purchaser of Notes from the Initial
Purchasers will be deemed a successor because of such purchase.

Section 16.    APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS
AGREEMENT, ANY CLAIM, COUNTERCLAIM OR DISPUTE OF ANY KIND OR NATURE WHATSOEVER
ARISING OUT OF OR IN ANY WAY RELATING TO THIS AGREEMENT, DIRECTLY OR INDIRECTLY,
AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO ANY PROVISIONS
THEREOF RELATING TO CONFLICTS OF LAW.

Section 17.    No Advisory or Fiduciary Responsibility. The Issuers and the
Guarantors acknowledge and agree that (i) the purchase and sale of the Notes
pursuant to this Agreement is an arm’s-length commercial transaction between the
Issuers, on the one hand, and the Initial Purchasers, on the other, (ii) in
connection therewith and with the process leading to such transaction each
Initial Purchaser is acting solely as a principal and not the agent or fiduciary
of either of the Issuers, (iii) no Initial Purchaser has assumed an advisory or
fiduciary responsibility in favor of either of the Issuers with respect to the
offering contemplated hereby or the process leading thereto (irrespective of
whether such Initial Purchaser has advised or is currently advising either of
the Issuers on other matters) or any other obligation to the Issuers except the
obligations expressly set forth in this Agreement and (iv) each of the Issuers
has consulted its own legal and financial advisors to the extent it deemed
appropriate. Each of the Issuers agrees that it will not claim that any Initial
Purchaser has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to either of the Issuers, in connection with such
transaction or the process leading thereto.

Section 18.    USA PATRIOT Act. In accordance with the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)),
the Initial Purchasers are required to obtain, verify and record information
that identifies their respective clients, including the Issuers, which
information may include the name and address of their respective clients, as
well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

 

35



--------------------------------------------------------------------------------

Section 19.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

36



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute a binding agreement between the Issuers and the Initial
Purchasers.

 

Very truly yours,

TARGA RESOURCES PARTNERS LP

By:

  Targa Resources GP LLC,  

Its general partner

By:

 

/s/ Matthew J. Meloy

 

Name:

  Matthew J. Meloy  

Title:

 

Executive Vice President and

Chief Financial Officer

TARGA RESOURCES PARTNERS FINANCE CORPORATION

By:

 

/s/ Matthew J. Meloy

 

Name:

  Matthew J. Meloy  

Title:

 

Executive Vice President and

Chief Financial Officer

Signature Page to the Purchase Agreement



--------------------------------------------------------------------------------

TARGA BADLANDS LLC TARGA CAPITAL LLC TARGA COGEN LLC TARGA DOWNSTREAM LLC TARGA
GAS MARKETING LLC TARGA GAS PIPELINE LLC TARGA GAS PROCESSING LLC TARGA
INTRASTATE PIPELINE LLC TARGA LIQUIDS MARKETING AND TRADE LLC TARGA LOUISIANA
INTRASTATE LLC TARGA MIDSTREAM SERVICES LLC TARGA MLP CAPITAL LLC TARGA NGL
PIPELINE COMPANY LLC TARGA RESOURCES OPERATING GP LLC TARGA RESOURCES OPERATING
LLC TARGA SOUND TERMINAL LLC TARGA TERMINALS LLC TARGA TRANSPORT LLC

 

By:

 

/s/ Matthew J. Meloy

   

Name:

 

Matthew J. Meloy

   

Title:

 

Executive Vice President and

Chief Financial Officer

Signature Page to the Purchase Agreement



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed

and accepted as of the date first above written.

WELLS FARGO SECURITIES, LLC

Acting on behalf of itself and as the Representative of the several Initial
Purchasers

By:    

  WELLS FARGO SECURITIES, LLC

      By:

 

/s/ Todd Schanzlin

 

Name: Todd Schanzlin

 

Title: Managing Director

Signature Page to the Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE 1A

 

Initial Purchasers

   Principal Amount of 2025 Notes  

Wells Fargo Securities, LLC

   $ 100,000,000   

Citigroup Global Markets Inc.

     65,000,000   

Barclays Capital Inc.

     60,000,000   

RBC Capital Markets, LLC

     60,000,000   

BBVA Securities Inc.

     55,000,000   

PNC Capital Markets LLC

     55,000,000   

MUFG Securities Americas Inc.

     20,000,000   

SMBC Nikko Securities Americas, Inc.

     20,000,000   

SunTrust Robinson Humphrey, Inc.

     20,000,000   

TD Securities (USA) LLC

     20,000,000   

BNP Paribas Securities Corp.

     10,000,000   

Citizens Capital Markets, Inc.

     7,500,000   

Scotia Capital (USA) Inc.

     7,500,000      

 

 

 

Total

   $ 500,000,000   

 

 

Schedule 1A-1



--------------------------------------------------------------------------------

SCHEDULE 1B

 

Initial Purchasers

   Principal Amount of 2027 Notes  

Wells Fargo Securities, LLC

   $ 100,000,000   

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

     70,000,000   

Deutsche Bank Securities Inc.

     60,000,000   

Capital One Securities, Inc.

     55,000,000   

Goldman, Sachs & Co.

     55,000,000   

J.P. Morgan Securities LLC

     55,000,000   

ABN AMRO Securities (USA) LLC

     20,000,000   

Credit Suisse Securities (USA) LLC

     20,000,000   

ING Financial Markets LLC

     20,000,000   

Morgan Stanley & Co. LLC

     20,000,000   

BB&T Capital Markets, a division of BB&T Securities, LLC

     10,000,000   

The Huntington Investment Company

     7,500,000   

U.S. Bancorp Investments, Inc.

     7,500,000      

 

 

 

Total

   $ 500,000,000   

 

Schedule 1B-1



--------------------------------------------------------------------------------

SCHEDULE 2

Jurisdiction of Formation for the Partnership and General Partner

 

Name

  

Jurisdiction of Organization

Targa Resources Partners LP    Delaware Targa Resources GP LLC    Delaware

Subsidiaries of the Partnership

 

Name

  

Jurisdiction of Organization

Cedar Bayou Fractionators, L.P.    Delaware Centrahoma Processing, LLC   
Delaware DEVCO Holdings LLC    Delaware Downstream Energy Ventures Co., L.L.C.
   Delaware NOARK Energy Services, L.L.C.    Oklahoma Pecos Pipeline LLC   
Delaware Salta Properties LLC    Delaware Setting Sun Pipeline Corporation   
Delaware Slider WestOk Gathering, LLC    Delaware T2 LaSalle Gas Utility LLC   
Texas T2 LaSalle Gathering Company LLC    Delaware Targa Badlands LLC   
Delaware Targa Canada Liquids Inc.    British Columbia, Canada Targa Capital LLC
   Delaware Targa Chaney Dell LLC    Delaware Targa Cogen LLC    Delaware Targa
Downstream LLC    Delaware Targa Gas Marketing LLC    Delaware Targa Gas
Pipeline LLC    Delaware Targa Gas Processing LLC    Delaware Targa Intrastate
Pipeline LLC    Delaware Targa Liquids Marketing and Trade LLC    Delaware Targa
Louisiana Intrastate LLC    Delaware Targa Midkiff LLC    Delaware Targa
Midstream Services LLC    Delaware Targa MLP Capital LLC    Delaware Targa NGL
Pipeline Company LLC    Delaware Targa Pipeline Escrow LLC    Delaware Targa
Pipeline Finance Corporation    Delaware Targa Pipeline Mid-Continent Holdings
LLC    Delaware Targa Pipeline Mid-Continent LLC    Delaware Targa Pipeline
Mid-Continent WestOk LLC    Delaware Targa Pipeline Mid-Continent WestTex LLC   
Delaware Targa Pipeline Operating Partnership LP    Delaware

 

Schedule 2-1



--------------------------------------------------------------------------------

Name

  

Jurisdiction of Organization

Targa Pipeline Partners GP LLC

  

Delaware

Targa Pipeline Partners LP

  

Delaware

Targa Receivables LLC

  

Delaware

Targa Resources Operating GP LLC

  

Delaware

Targa Resources Operating LLC

  

Delaware

Targa Resources Partners Finance Corporation

  

Delaware

Targa Sound Terminal LLC

  

Delaware

Targa SouthTex Midstream Company LP

  

Texas

Targa Terminals LLC

  

Delaware

Targa Transport LLC

  

Delaware

Tesuque Pipeline, LLC

  

Delaware

TPL Arkoma Holdings LLC

  

Delaware

TPL Arkoma Inc.

  

Delaware

TPL Arkoma Midstream LLC

  

Delaware

TPL Barnett LLC

  

Delaware

TPL Gas Treating LLC

  

Delaware

TPL Laurel Mountain LLC

  

Delaware

TPL SouthTex Gas Utility Company LP

  

Texas

TPL SouthTex Midstream Holding Company LP

  

Texas

TPL SouthTex Midstream LLC

  

Delaware

TPL SouthTex Pipeline Company LLC

  

Texas

TPL SouthTex Processing Company LP

  

Texas

TPL SouthTex Transmission Company LP

  

Texas

Velma Gas Processing Company, LLC

  

Delaware

Velma Intrastate Gas Transmission Company, LLC

  

Delaware

Venice Energy Services Company, L.L.C.

  

Delaware

Venice Gathering System, L.L.C.

  

Delaware

Versado Gas Processors, L.L.C.

  

Delaware

Warren Petroleum Company LLC

  

Delaware

 

Schedule 2-2



--------------------------------------------------------------------------------

SCHEDULE 3

Non-Guarantor Subsidiaries

 

Name

  

Jurisdiction of Organization

Cedar Bayou Fractionators, L.P.    Delaware Centrahoma Processing, LLC   
Delaware DEVCO Holdings LLC    Delaware Downstream Energy Ventures Co., L.L.C.
   Delaware NOARK Energy Services, L.L.C.    Oklahoma

Pecos Pipeline LLC

  

Delaware

Salta Properties LLC

  

Delaware

Setting Sun Pipeline Corporation

  

Delaware

Slider WestOk Gathering, LLC

  

Delaware

T2 LaSalle Gas Utility LLC

  

Texas

T2 LaSalle Gathering Company LLC

  

Delaware

Targa Canada Liquids Inc.

  

British Columbia, Canada

Targa Chaney Dell LLC

  

Delaware

Targa Midkiff LLC

  

Delaware

Targa Pipeline Escrow LLC

  

Delaware

Targa Pipeline Finance Corporation

  

Delaware

Targa Pipeline Mid-Continent Holdings LLC

  

Delaware

Targa Pipeline Mid-Continent LLC

  

Delaware

Targa Pipeline Mid-Continent WestOk LLC

  

Delaware

Targa Pipeline Mid-Continent WestTex LLC

  

Delaware

Targa Pipeline Operating Partnership LP

  

Delaware

Targa Pipeline Partners GP LLC

  

Delaware

Targa Pipeline Partners LP

  

Delaware

Targa Receivables LLC

  

Delaware

Targa Resources Partners Finance Corporation

  

Delaware

Targa SouthTex Midstream Company LP

  

Texas

Tesuque Pipeline, LLC

  

Delaware

TPL Arkoma Holdings LLC

  

Delaware

TPL Arkoma Inc.

  

Delaware

TPL Arkoma Midstream LLC

  

Delaware

TPL Barnett LLC

  

Delaware

TPL Gas Treating LLC

  

Delaware

TPL Laurel Mountain LLC

  

Delaware

TPL SouthTex Gas Utility Company LP

  

Texas

TPL SouthTex Midstream Holding Company LP

  

Texas

TPL SouthTex Midstream LLC

  

Delaware

TPL SouthTex Pipeline Company LLC

  

Texas

TPL SouthTex Processing Company LP

  

Texas

TPL SouthTex Transmission Company LP

  

Texas

Velma Gas Processing Company, LLC

  

Delaware

 

Schedule 3-1



--------------------------------------------------------------------------------

Name

  

Jurisdiction of Organization

Velma Intrastate Gas Transmission Company, LLC

  

Delaware

Venice Energy Services Company, L.L.C.

  

Delaware

Venice Gathering System, L.L.C.

  

Delaware

Versado Gas Processors, L.L.C.

  

Delaware

Warren Petroleum Company LLC

  

Delaware

 

Schedule 3-2



--------------------------------------------------------------------------------

SCHEDULE 4

Guarantors

 

Name

  

Jurisdiction of Organization

Targa Badlands LLC

  

Delaware

Targa Capital LLC

  

Delaware

Targa Cogen LLC

  

Delaware

Targa Downstream LLC

  

Delaware

Targa Gas Marketing LLC

  

Delaware

Targa Gas Pipeline LLC

   Delaware

Targa Gas Processing LLC

   Delaware

Targa Intrastate Pipeline LLC

  

Delaware

Targa Liquids Marketing and Trade LLC

  

Delaware

Targa Louisiana Intrastate LLC

  

Delaware

Targa Midstream Services LLC

  

Delaware

Targa MLP Capital LLC

  

Delaware

Targa NGL Pipeline Company LLC

  

Delaware

Targa Resources Operating GP LLC

  

Delaware

Targa Resources Operating LLC

  

Delaware

Targa Sound Terminal LLC

  

Delaware

Targa Terminals LLC

   Delaware

Targa Transport LLC

  

Delaware

 

Schedule 4-1



--------------------------------------------------------------------------------

SCHEDULE 5

Material Subsidiaries

 

Name

  

Jurisdiction of Organization

Cedar Bayou Fractionators, L.P.

  

Delaware

Targa Liquids Marketing and Trade LLC

  

Delaware

Targa Midstream Services LLC

  

Delaware

Targa Pipeline Mid-Continent WestOk LLC

  

Delaware

Targa Pipeline Mid-Continent WestTex LLC

  

Delaware

Targa Pipeline Partners GP LLC

  

Delaware

Targa Downstream LLC

  

Delaware

 

Schedule 5-1



--------------------------------------------------------------------------------

ANNEX A

US$1,000,000,000

 

LOGO [g268901g30x55.jpg]

TARGA RESOURCES PARTNERS LP

TARGA RESOURCES PARTNERS FINANCE CORPORATION

5.125% Senior Notes due 2025

5.375% Senior Notes due 2027

September 22, 2016

 

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated September 22, 2016. The information in
this Pricing Supplement supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
inconsistent with the information in the Preliminary Offering
Memorandum. Capitalized terms used but not defined in this Pricing Supplement
have the respective meanings ascribed to them in the Preliminary Offering
Memorandum.

The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to qualified institutional
buyers pursuant to Rule 144A under the Securities Act and outside the United
States to non-U.S. persons in accordance with Regulation S under the Securities
Act. The notes are not transferable except in accordance with the restrictions
described under “Transfer Restrictions” in the Preliminary Offering Memorandum.

Terms Applicable to the 5.125% Senior Notes due 2025

 

Issuers:   

Targa Resources Partners LP

Targa Resources Partners Finance Corporation

Principal Amount:    $500,000,000 Title of Securities:    5.125% Senior Notes
due 2025 (the “2025 Notes”) Final Maturity Date:    February 1, 2025 Issue
Price:    100%, plus accrued interest, if any, from October 6, 2016 Coupon:   
5.125% Yield to Maturity:    5.125% Interest Payment Dates:    February 1 and
August 1, beginning on February 1, 2017 Record Dates:    January 15 and July 15
Make-Whole Redemption    Make-whole redemption at T+50 basis points prior to
February 1, 2020

 

Annex A-1



--------------------------------------------------------------------------------

Optional Redemption:    In addition, on or after February 1, 2020, the Issuers
may redeem all or a part of the 2025 Notes at the redemption prices (expressed
as percentages of principal amount) set forth below, plus accrued and unpaid
interest and Liquidated Damages, if any, on the 2025 Notes redeemed, to the
applicable redemption date, if redeemed during the twelve-month period beginning
on February 1 of each year indicated below:     

Year

  

Price

       

2020

  

103.844%

     

2021

  

102.563%

     

2022

  

101.281%

     

2023 and thereafter

  

100.000%

   Optional Redemption After Certain Equity Offerings:   

Up to 35% at 105.125% prior to February 1, 2020

Initial Purchasers:   

Wells Fargo Securities, LLC

Citigroup Global Markets Inc.

Barclays Capital Inc.

RBC Capital Markets, LLC

BBVA Securities Inc.

PNC Capital Markets LLC

MUFG Securities Americas Inc.

SMBC Nikko Securities America, Inc.

SunTrust Robinson Humphrey, Inc.

TD Securities (USA) LLC

BNP Paribas Securities Corp.

Citizens Capital Markets, Inc.

Scotia Capital (USA) Inc.

Trade Date:   

September 22, 2016

Settlement Date:   

October 6, 2016 (T+10 business days)

Denominations:   

$2,000 and integral multiples of $1,000 in excess thereof

Distribution:   

144A and Regulation S with registration rights as set forth in the Preliminary
Offering Memorandum

CUSIP and ISIN Numbers:   

2025 144A Notes:

  

2025 Reg S Notes:

 

  

CUSIP: 87612BAZ5

ISIN: US87612BAZ58

  

CUSIP: U87571AM4

ISIN: USU87571AM45



--------------------------------------------------------------------------------

Terms Applicable to the 5.375% Senior Notes due 2027

 

Issuers:   

Targa Resources Partners LP

Targa Resources Partners Finance Corporation

Principal Amount:    $500,000,000 Title of Securities:    5.375% Senior Notes
due 2027 (the “2027 Notes” and, together with the 2025 Notes, the “notes”) Final
Maturity Date:    February 1, 2027 Issue Price:    100%, plus accrued interest,
if any, from October 6, 2016 Coupon:    5.375% Yield to Maturity:    5.375%
Interest Payment Dates:    February 1 and August 1, beginning on February 1,
2017 Record Dates:    January 15 and July 15 Make-Whole Redemption    Make-whole
redemption at T+50 basis points prior to February 1, 2022 Optional Redemption:
   In addition, on or after February 1, 2022, the Issuers may redeem all or a
part of the 2027 Notes at the redemption prices (expressed as percentages of
principal amount) set forth below, plus accrued and unpaid interest and
Liquidated Damages, if any, on the 2027 Notes redeemed, to the applicable
redemption date, if redeemed during the twelve-month period beginning on
February 1 of each year indicated below:     

Year

  

Price

       

2022

  

102.688%

     

2023

  

101.792%

     

2024

  

100.896%

     

2025 and thereafter

  

100.000%

   Optional Redemption After Certain Equity Offerings:   

Up to 35% at 105.375% prior to February 1, 2020

Initial Purchasers:   

Wells Fargo Securities, LLC

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

Deutsche Bank Securities Inc.

Capital One Securities, Inc.

Goldman, Sachs & Co.

J.P. Morgan Securities LLC

ABN AMRO Securities (USA) LLC

Credit Suisse Securities (USA) LLC

ING Financial Markets LLC

Morgan Stanley & Co. LLC

BB&T Capital Markets, a division of BB&T Securities, LLC

The Huntington Investment Company

U.S. Bancorp Investments, Inc.

Trade Date:    September 22, 2016 Settlement Date:    October 6, 2016 (T+10
business days) Denominations:    $2,000 and integral multiples of $1,000 in
excess thereof



--------------------------------------------------------------------------------

Distribution:    144A and Regulation S with registration rights as set forth in
the Preliminary Offering Memorandum CUSIP and ISIN Numbers:   

2027 144A Notes:

  

2027 Reg S Notes:

 

  

CUSIP: 87612BBC5

ISIN: US87612BBC54

  

CUSIP: U87571AN2

ISIN: USU87571AN28

Changes to the Preliminary Offering Memorandum    The following changes will be
made to the Preliminary Offering Memorandum:

The following disclosure in each location where such information appears in the
Preliminary Offering Memorandum is amended to read as follows:

“Concurrently with this offering, we are commencing tender offers (the “Tender
Offers”) to purchase for cash, subject to certain conditions, up to $1,000
million (the “Maximum Purchase Amount”) in aggregate purchase price, excluding
accrued interest, of our 5% senior notes due 2018 (the “2018 Notes”), 6 5⁄8%
senior notes due 2020 (the “2020 Notes”) and 6 7⁄8% Senior Notes due 2021 (the
“2021 Notes” and together with the 2018 Notes and 2020 Notes, the “Tender
Notes”). The tender offers regarding the 2020 Notes and 2021 Notes are subject
to $225.0 million and $325.0 million caps (the “Caps”), respectively.”

“We estimate that the net proceeds of this offering will be approximately $992.3
million, after deducting initial purchasers’ discounts and the estimated
expenses of the offering. We intend to use the net proceeds from this offering,
together with cash on hand and borrowings under our senior secured credit
facility, if needed, to fund the purchase of Tender Notes in the Tender Offers.
This offering is not contingent upon the closing of the Tender Offers. To the
extent that the Tender Offers are not completed or the net proceeds of this
offering exceed the amount needed to fund the Tender Offers, we may use the
remaining net proceeds from this offering for general partnership purposes,
which may include redemptions or repurchases of the Tender Notes, reducing
borrowings under our senior secured credit facility, repaying other
indebtedness, working capital and funding capital expenditures and
acquisitions.”

The following line items supersede and replace in their entirety the
corresponding entries in the “As Adjusted” column as of June 30, 2016 in the
table under the heading “Capitalization” in the Preliminary Offering Memorandum.

 

Cash and cash equivalents:

   $ 1,150.8   

5 1⁄8% Senior Notes due 2025 offered hereby:

     500.0   

5 3⁄8% Senior Notes due 2027 offered hereby:

     500.0   

Debt issuance costs:

     (38.9 ) 

Total debt obligations:

     5,567.1   

Total capitalization:

   $ 13,009.7   

Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent effected by the
changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.



--------------------------------------------------------------------------------

ANNEX B

 

1. Second Amended and Restated Credit Agreement, dated October 3, 2012, among
Targa Resources Partners LP, as Borrower, Bank of America, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer, Wells
Fargo Bank, National Association and The Royal Bank of Scotland plc, as
Co-Syndication Agents, Deutsche Bank Securities Inc. and Barclays Bank PLC as
the Co-Documentation Agents and the other lenders party thereto, as amended

 

2. Indenture dated as of February 2, 2011, among Targa Resources Partners LP,
Targa Resources Partners Finance Corporation, the Guarantors named therein and
U.S. Bank National Association, as supplemented

 

3. Indenture dated as of January 31, 2012, among Targa Resources Partners LP,
Targa Resources Partners Finance Corporation, the Guarantors named therein and
U.S. Bank National Association, as supplemented

 

4. Indenture dated as of October 25, 2012, among Targa Resources Partners LP,
Targa Resources Partners Finance Corporation, the Guarantors named therein and
U.S. Bank National Association, as supplemented

 

5. Indenture dated as of May 14, 2013, among Targa Resources Partners LP, Targa
Resources Partners Finance Corporation, the Guarantors named therein and U.S.
Bank National Association, as supplemented

 

6. Indenture dated as of October 28, 2014, among Targa Resources Partners LP,
Targa Resources Partners Finance Corporation, the Guarantors named therein and
U.S. Bank National Association, as supplemented

 

7. Indenture dated as of January 30, 2015 among Targa Resources Partners LP,
Targa Resources Partners Finance Corporation and the Guarantors named therein
and U.S. Bank National Association, as supplemented

 

8. Indenture dated as of May 11, 2015, among Targa Resources Partners LP, Targa
Resources Finance Corporation, the Guarantors named therein and U.S. Bank
National Association, as supplemented

 

9. Indenture dated as of September 14, 2015, among Targa Resources Partners LP,
Targa Resources Finance Corporation, the Guarantors named therein and U.S. Bank
National Association, as supplemented

 

Annex B-1